ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DETROIT
DE CORFOU

(FOND)
ARRET DU 9 AVPIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(MERITS)
JUDGMENT OF APRIL 9th, 1949

 

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire du Détroit de Corjou, Arrét du 9 avril 1949:
C. I. J. Recueil 1949, À. 4. »

This Judgment should be cited as follows :

“Corfu Channel case, Judgment of April gth, 1949:
I.C. J. Reports 1949, p. 4.”

 

née 15

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1949. April oth.
General List

April 9th, 1949. No. 1.

THE CORFU
CHANNEL CASE

(MERITS)

International responsibility for explosion of mines in territorial
waters—Connivance with another State ; ‘evidence—Minelaying by
persons unknown. Knowledge of minelaying by State party.to proceed-
ings : control of territory as ground for responsibility ; its influence on
the choice of means of proof ; indirect evidence, concordant inferences
of fact.—Breach of obligations resulting from knowledge of minelaying,
grounds for responsibility.—Court's jurisdiction to assess amount of
compensation ; interpretation of Special Agreement ; subsequent attitude
of Parties.

Right of passage of warships in time of peace through straits connect-
ing two parts of the high seas.—International custom.—Straits in which
right of passage exists~~North Corfu Channel.—Innocent passage ;
purpose of passage and manner of iis execution —Production of docu-
ments at Couri's request ; refusal to produce ; Article 49 of Statuie of
Court and Article 54 of Rules—-Minesweeping undertaken in terri-
torial waters contrary to wish of territorial State ; justification derived
from theory of intervention and notion of self-help—Violation of terrt-
torial sovereignty ; international responsibility ; satisfaction in form
of a declaration by the Court of violation of right.

JUDGMENT

Present : Acting President GUERRERO; President BASDEVANT ;
judges ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
Zoriëté, DE VISSCHER, Sir Arnold McNair, KLAESTAD,
BADAWI PasHa, KRyYLOV, READ, Hsu Mo, AZEVEDO ;
M. Eter, Judge ad hoc.

4
THE CORFU CHANNEL CASE (MERITS) 5

In the Corfu Channel case,

between

the Government of the United Kingdom of Great Britain and
Northern Ireland, represented by :

Sir Eric Beckett, K.C.M.G., K.C., Legal Adviser to the Foreign
Office, as Agent and Counsel, assisted by

The Right Honourable Sir Hartley Shawcross, K.C., M.P.,
Attorney-General, replaced on November r5ta, 1948, by

Sir Frank Soskice, K.C., M.P., Solicitor-General ;

Mr. C. H. M. Waldock, Professor of international law in the
University of Oxford,

Mr. R. O. Wilberforce,
Mr. J. Mervyn Jones, and

Mr. M. E. Reed (of the Attorney-General’s Office), members
of the English Bar, as Counsel,

and

the Government of the People’s Republic of Albania, repres-
ented by:

M. Kahreman Yili, Envoy Extraordinary and Minister
Plenipotentiary of Albania in Paris, as Agent, replaced on
February 14th, 1949, by

M. Behar Shtylla, Envoy Extraordinary and Minister Pleni-
potentiary of Albania in Paris, assisted by

M. Pierre Cot, Professeur agrégé of the Faculties of Law of
France, and

Maitre Joe Nordmann, of the Paris Bar, as Counsel; and

Maitre Marc Jacquier, of the Paris Bar, and
Maitre Paul Villard, of the Paris Bar, as Advocates.

THE Court,
composed as above,
delivers the following judgment :

By a Judgment delivered on March 25th, 1948 (I.C.J. Reports 1947-
1948, p. 15), in the Corfu Channel case, in proceedings instituted on
May 22nd, 1947, by an application of the Government of the United
Kingdom of Great Britain and Northern Ireland against the Govern-
ment of the People’s Republic of Albania, the Court gave its decision

5
THE CORFU CHANNEL CASE (MERITS)° 6

on the Preliminary Objection filed on December gth, 1947, by the
latter Government. The Court rejected the Objection and decided
that proceedings on the merits should continue, and fixed the
time-limits for the filing of subsequent pleadings as follows: for
the Counter-Memorial of Albania : June 15th, 1948 ; for the Reply
of the United Kingdom : August 2nd, 1948 ; for the Rejoinder of
Albania : September 2oth, 1948.

Immediately after the delivery of the judgment, the Court was
notified by the Agents of the Parties of a Special Agreement,
which is as follows :

“The Government of the People’s Republic of Albania, repres-
ented by their Agent Mr. Kahreman YIli, Envoy Extraordinary
and Minister Plenipotentiary of Albania at Paris ;

and

the Government of the United Kingdom of Great Britain and
Northern Ireland, represented by their Agent, Mr. W. E. Beckett,
C.M.G., K.C., Legal Adviser to the Foreign Office ;

Have accepted the present Special Agreement, which has been
drawn up as a result of the Resolution of the Security Council of
the 9th April, 1947, for the purpose of submitting to the Inter-
national Court of Justice for decision the following questions :—

(1) Is Albania responsible under international law for the
explosions which occurred on the 22nd October 1946 in Albanian
waters and for the damage and loss of human life which resulted
from them and is there any duty to pay compensation ?

(2) Has the United Kingdom under international law violated
the sovereignty of the Albanian People’s Republic by reason
of the acts of the Royal Navy in Albanian waters on the
22nd October and on the 12th and 13th November 1946 and is
there any duty to give satisfaction ?

The Parties agree that the present Special Agreement shall be
notified to the International Court of Justice immediately after
the delivery on the 25th March of its judgment on the question of
jurisdiction.

The Parties request the Court, having regard to the present
Special Agreement, to make such orders with regard to procedure,
in conformity with the Statute and the Rules of the Court, as the
Court may deem fit, after having consulted the Agents of the
Parties.

In witness whereof the above-mentioned Agents, being duly
authorized by their Governments to this effect, have signed the
present Special Agreement.

Done this 25th day of March, 1948, at midday, at The Hague,
in English and French, both texts being equally authentic, in a
single copy which shall be deposited with the International Court
of Justice.”

On March 26th, 1948 (I.C.J. Reports 1947-1948, p. 53), the
Court made an Order in which it placed on record that the Special
6
THE CORFU CHANNEL CASE (MERITS) 7

Agreement now formed the basis of further proceedings before the
Court, and stated the questions submitted to it for decision. The
Court noted that the United Kingdom Government on October rst,
1947, that is within the time-limit fixed by the Court, had
filed a Memorial with statements and submissions relating to the
incident that occured on October 22nd 1946. It further noted
that the Agents, having been consulted, declared that they agreed
in requesting that the order and time-limits for the filing of the
subsequent pleadings as fixed by the Judgment of March 25th,
1948, be maintained. The Court confirmed this order and these
time-limits.

The Counter-Memorial, Reply and Rejoinder were filed within
these limits. The case was thus ready for hearing on September 2oth,
1948, and the commencement of the oral proceedings was then
fixed for November 5th, 1948.

As the Court did not include upon the Bench a judge of Albanian
nationality, the Albanian Government availed itself during the
proceedings on the Preliminary Objection of the right provided
by Article 31, paragraph 2, of the Statute, and chose M. Igor Daxner,
Doctor of Law, President of a Chamber of the Supreme Court of
Czechoslovakia, as Judge ad hoc. On October 28th, 1948, the
Registrar was informed that Judge Daxner was prevented by reasons
of health from sitting on the date fixed. The Court decided on
November 2nd, 1948, to fix a time-limit expiring on November 7th,
within which the Albanian Government might notify the name of
the. person whom it wished to choose as Judge ad hoc in place
of Dr. Daxner, and to postpone the opening of the hearing until
November 9th. Within the time fixed the Albanian Government
designated M. Bohuslav Eéer, Doctor of Law and Professor in the
Faculty of Law at Brno, and delegate of the Czechoslovak Govern-
ment to the International Military Tribunal at Nuremberg.

Public sittings were held by the Court on the following dates :
November, 1948, oth to r2th, 15th to roth, 22nd to 26th, 28th and
2gth ; December, 1948, 1st to 4th, 6th to 11th, 13th, 14th and 17th ;
January, 1949, 17th to 22nd. In the course of the sittings from
November gth to roth, 1948, and from January 17th to 22nd, 1949,
the Court heard arguments by Sir Hartley Shawcross, K.C., Counsel,
Sir Eric Beckett, K.C., Agent and Counsel, and Sir Frank Soskice,
K.C., Counsel, on behalf of the United Kingdom; and by
M. Kahreman Ylli, Agent, and MM. J. Nordmann and Pierre Cot,
Counsel, on behalf of Albania. In the course of the sittings from
November 22nd to December 14th, 1948, the Court heard the
evidence of the witnesses and experts called by each of the Parties
in reply to questions put to them in examination and cross-examin-
ation on behalf of the Parties, and by the President on behalf of
the Court or by a Member of the Court. The following persons
gave evidence :

“I
THE CORFU CHANNEL CASE (MERITS) 8
Called by the United Kingdom :

Commander E. R. D. Sworder, O.B.E., D.S.C., Royal Naval
Volunteer Reserve, as witness and expert ;

Karel Kovacic, former Lieutenant-Commander in the Yugoslav
Navy, as witness ;
Captain W. H. ‘Selby, D.S.C., Royal Navy, as witness ;

Commander R. T. Paul, C.B.E., Royal Navy, as witness ;

Lieutenant-Commander P. K. Lankester, Royal Navy, as witness
and expert ;
Commander R. Mestre, French Navy, as-witness ;

Commander Q. P. Whitford, O.B.E., Royal Navy, as witness
and expert ;

Called by Albania:

Captain Ali Shtino, Albanian Army, as witness ;
First Captain Aquile Polena, Albanian Army, as witness ;

Xhavit Muco, former Vice-President of the Executive Committee
of Saranda, as witness ;

Captain B. I. Ormanov, Bulgarian Navy, as expert ;

Rear-Admiral Raymond Moullec, French Navy, as expert.

Documents, including maps, photographs and sketches, were
filed by both Parties, and on one occasion by the Parties jointly,
both as annexes to the pleadings, and after the close of the written
proceedings. On one occasion during the sittings when a photostat
of an extract from a document was submitted, the Court, on No-
vember 24th, 1948, made a decision in which it reminded both
Parties of the provisions of Article 48 and Article 43, paragraph 1,
of the Rules of Court; held that the document in question could be
received only if it were presented in an original and complete form;
ordered that all documents which the Parties intended to use should
previously be filed in the Registry; and reserved the right to
inform the Parties later which of these documents should be
presented in an original, and which in certified true copy, form.

Another decision as to the production of a series of new docu-
ments was given by the Court on December roth, 1948. This
decision noted that the Parties were agreed as to the production
of certain of these documents and that certain others were
withdrawn ; authorized the production of certain other documents;
lastly, in the case of one of these documents, the examination

8
THE CORFU CHANNEL CASE (MERITS) 9

of which had been subjected to certain conditions, the Court’s
decision placed on record the consent of the other Party to its
production and, in view of that consent, permitted its production,
having regard to the special circumstances ; but the Court expressly
stated that this permission could not form a precedent for the
future ?.

By an Order of December 17th, 1948, the Court, having regard
to the fact that certain points had been contested between the
Parties which made it necessary to obtain an expert opinion,
defined these points, and entrusted the duty of giving the expert
opinion to a Committee composed of Commodore J. Bull of the
Royal Norwegian Navy, Commodore S. A. Forshell of the Royal
Swedish Navy, and, Lieutenant-Commander S. J. W. Elfferich
of the Royal Netherlands Navy. These Experts elected Com-
modore Bull as their chairman, and filed their Report on
January 8th, 1949, within the prescribed time-limit. By a decision
read at a public sitting on January 17th, the Court requested
the Experts to proceed to Sibenik in Yugoslavia and Saranda in
Albania and to make on the land and in the waters adjacent to
these places any investigations and experiments that they might
consider useful with a view to verifying, completing, and, if
necessary, modifying the answers given in their report of Jan-
uary 8th. The Experts’ second report—in which Commodore
Bull did not join, having been unable to make the journey for
reasons of health—-was filed on February 8th, 1949. On Febru-
ary 10th, three members of the Court put questions to the Experts,
to which the Experts replied on February 12th.

At sittings held from January 17th to 22nd, 1949, the represent-
atives of the Parties had an opportunity of commenting orally
on the Experts’ report of January 8th. They also filed written
observations? concerning the further statements contained in the
Report of February 8th and the replies of February 12th, as
provided in the Court’s decision of January 17th.

The Parties’ submissions, as formulated by their Agents or
Counsel at the end of the hearings on the 18th, rgth, 21st and 22nd
Januaïy, 1949, are as follows:

Question (1) of the Special Agreement.
On behalf of the United Kingdom:

“The Government of the United Kingdom asks the Court in this case
to adjudge and declare as follows :

1 The list of documents in support produced by the Parties and accepted by
the Court will be found in Annex 1 to this Judginent.

2 See Annex 2 for the Experts’ Report of January Sth, the Court’s decision of
January 17th, the Experts’ second Report of February 8th, the questions put by
three members of the Court, and the Experts’ replies of February 12th.

9
(7)

THE CORFU CHANNEL CASE (MERITS) 10

That, on October 22nd, 1946, damage was caused to His
Majesty’s ships Saumarez and Volage, which resulted in the
death and injuries of 44, and personal injuries to 42, British
officers and men by a minefield of anchored automatic mines
in the international highway of the Corfu Strait in an area
south-west of the Bay of Saranda ;

That the aforesaid minefield was laid between May 15th and
October 22nd, 1946, by.or with the connivance or knowledge
of the Albanian Government ;

That (alternatively to 2) the Albanian Government knew that
the said minefield was lying in a part of its territorial waters ;

That the Albanian Government did not notify the existence of
these mines as required by the Hague Convention VIII of 1907
in accordance with the general principles of international law
and humanity ;

That in addition, and as an aggravation of the conduct of
Albania as set forth in Conclusions (3) and (4), the Albanian
Government, or its agents, knowing that His Majesty’s ships
were going to make the passage through the North Corfu swept
channel, and being in a position to observe their approach, and
having omitted, as alleged in paragraph 4 of these conclusions,
to notify the existence of the said mines, failed to warn His
Majesty’s ships of the danger of the said mines of which the
Albanian Government or its agents were well aware ;

That in addition, and as a further aggravation of the conduct
of Albania as set forth in Conclusions (3), (4), and (5), the per-
mission of the existence without notification of the minefield
in the North Corfu Channel, being an international highway,
was a violation of the right of innocent passage which exists
in favour of foreign vessels (whether warships or merchant
ships) through such an international highway ;

That the passage of His Majesty’s ships through the North
Corfu Channel on October 22nd, 1946, was an exercise of the
right of innocent passage, according to the law and practice of
civilized nations ;

That even if, for any reason, it is held that conclusion (7) is
not established, nevertheless, the Albanian Government is not
thereby relieved of its international responsibility for the damage
caused to the ships by reason of the existence of an unnotified
minefield of which it had knowledge ;

That in the circumstances set forth in the Memorial as sum-
marized in the preceding paragraphs of these Conclusions, the
Albanian Government has committed a breach of its obligations
under international law, and is internationally responsible to
His Majesty’s Government in the United Kingdom for the deaths,
injuries and damage caused to His Majesty’s ships and person-
nel, as set out more particularly in paragraph 18 of the Memorial
and the Annexes thereto ;

Io
THE CORFU CHANNEL CASE (MERITS) It

(10) That the Albanian Government is under an obligation to the
Government of the United Kingdom to make reparation in
respect of the breach of its international obligations as afore-
said ;

(m1) That His Majesty’s Government in the United Kingdom has,
as a result of the breach by the Albanian Government of its
obligations under international law, sustained the following

damage :

Damage to H.M.S. Sawmarez. . . . . . £750,000
Damage to H.M.S. Volage. ee 75,000

Compensation for the pensions and other

expenses incurred by the Government of

the United Kingdom in respect of the
deaths and injuries of naval personnel. . 50,000
£875,000”

On behalf of the Albanian Government :
[Translation.]

“(z) Under the terms of the Special Agreement of March 25th, 1948,
the following question has been submitted to the International
Court of Justice :

“Ts Albania responsible under international law for the explo-
sions which occurred on the 22nd October 1946 in Albanian
waters and for the damage and loss of human life which resulted
from them and is there any duty to pay compensation ?’

The Court would not have jurisdiction, in virtue of this Special
Agreement, to decide, if the case arose, on the claim for the
assessment of the compensation set out in the submissions
of the United Kingdom Government.

(2) It has not been proved that the mines which caused the acci-
dents of October 22nd, 1946, were laid by Albania.

(3) It has not been proved that these mines were laid by a third
Power on behalf of Albania.

(4) It has not been proved that these mines were laid with the help
or acquiescence of Albania.

(5) It has not been proved that Albania knew, befote the incidents
of October 22nd, 1946, that these mines were in her territorial

waters.

(6) Consequently, Albania cannot be declared responsible, under
international law, for the explosions which occurred on
October 22nd, 1946, in Albanian waters, and for the damage
and loss of human life which resulted from them. Albania
owes no compensation to the United Kingdom Government.”

Question (2) of the Special Agreement.
On behalf of the Albanian Government :
[Translation.]

“(1) Under the terms of the Special Agreement concluded on
March 25th, 1948, the International Court of Justice has before
it the following question :

IL
THE CORFU CHANNEL CASE (MERITS) 12

‘Has the United Kingdom under international law violated
the sovereignty of the Albanian People’s Republic by reason
of the acts of the Royal Navy in Albanian waters on the
22nd October and on the 12th and 13th November 1946, and is
there any duty to give satisfaction ?’

(2) The coastal State is entitled, in exceptional circumstances, to
regulate the passage of foreign warships through its territorial
waters.

(3) This rule is applicable to the North Corfu Channel.

(4) In October and November, 1946, there existed, in this area,
exceptional circumstances which gave the Albanian Govern-
ment the right to require that foreign warships should obtain
previous authorization before passing through its territorial
waters.

(5) The passage of several British warships through Albanian terri-
torial waters on October 22nd, 1946, without previous author-
ization, constituted a breach of international law.

(6) In any case that passage was not of an innocent character.

(7} The British naval authorities were not entitled to proceed, on
November 12th and 13th, 1946, to sweep mines in Albanian
territorial waters without the previous consent of the Albanian
authorities.

(8) The Court should find that, on both these occasions, the Govern-
ment of the United Kingdom of Great Britain and Northern
Ireland committed a breach of the rules of international law
and that the Albanian Government has a right to demand that
it should give satisfaction therefor.”

On behalf of the United Kingdom Government :

“T ask the Court to decide that on neither head of the counter-
claim has Albania made out her case, and that there is no ground
for the Court to award nominal damages of one farthing or one

franc.”

*
* *

By the first part of the Special Agreement, the following question
is submitted to the Court :

“(1} Is Albania responsible under international law for the
explosions which occurred on the 22nd October 1946 in Albanian
waters and for the damage and loss of human life which resulted
from them and is there any duty to pay compensation ?”’

On October 22nd, 1946, a squadron of British warships, the
cruisers Mauritius and Leander and the destroycrs Saumarez and
Volage, left the port of Corfu and proceeded northward through
a channel previously swept for mines in the North Corfu Strait.
The cruiser Mauritius was leading, followed by the destroyer
Saumarez ; at a certain distance thereafter came the cruiser Leander
followed by the destroyer Volage. Outside the Bay of Saranda,
Saumarez struck à mine and was heavily damaged. Volage was

12
THE CORFU CHANNEL CASE (MERITS) 13

ordered to give her assistance and to take her in tow. Whilst
towing the damaged ship, Volage struck a mine and was much
damaged. Nevertheless, she succeeded in towing the other ship
back to Corfu.

Three weeks later, on November 13th, the North Corfu Channel
was swept by British minesweepers and twenty-two moored mines
were cut. Two mines were taken to Malta for expert examination.
During the minesweeping operation it was thought that the mines
were of the German GR type, but it was subsequently established
that they were of the German GY type.’

The Court will consider first whether the two explosions that
occurred on October 22nd, 1946, were caused by mines belonging
to the minefield discovered on November 13th.

It was pointed out on behalf of the United Kingdom Government
that this minefield had been recently laid. This was disputed in
the Albanian pleadings but was no longer disputed during the
hearing. One of the Albanian Counsel expressly recognized that
the minefield had been recently laid, and the other Counsel sub-
sequently made a similar declaration. It was further asserted on
behalf of the Albanian Government that the minefield must have
been laid after October 22nd; this would make it impossible at
the same time to maintain that the minefield was old. The
documents produced by the United Kingdom Government and
the statements made by the Court’s Experts and based on these
documents show that the minefield had been recently laid. This is
now established.

The United Kingdom Government contended that the mines
which struck the two ships on October 22nd were part of this
minefield.

This was contested by the Albanian Government, which
argued that these mines may have been floating mines, coming
from old minefields in the vicinity, or magnetic ground mines,
magnetic moored mines, or German GR mines. It was also con-
tested by them that the explosions occurred in the previously
swept channel at the place where the minefield was discovered.
The Albanian Government also contended that the minefield
was laid after Octcber 22nd, between that date and the mine-
sweeping operation on 12-13th November.

On the evidence produced, the Court finds that the following
facts are established :

In October, 1944, the North Corfu Channel was swept by the
British Navy and no mines were found in the channel thus swept;
whereupon the existence of a safe route through the Channel
was announced in November 1944. In January and February,

13
THE CORFU CHANNEL CASE (MERITS) 14

1945, the Channel was check-swept by the British Navy with negative
results. That the British Admiralty must have eonsidered the
Channel to be a safe route for navigation is shown by the fact
that on May 15th, 1946, it sent two British cruisers and on
October 22nd a squadron through the Channel without any
special measures of precaution against danger from moored
mines. It was in this swept channel that the minefield was
discovered on November 13th, 1946.

It is further proved by evidence produced by the United
Kingdom Government that the mining of Saumarez and Volage
occurred in Albanian territorial waters, just at the place in the
swept channel where the minefield was found, as indicated on
the chart forming Annex 9 to the United Kingdom Memorial.
This is confirmed by the Court’s Experts, who consider it to be
free from any doubt that the two ships were mined in approxim-
ately the position indicated on this chart.

It is established by the evidence of witnesses that the minefield
consisted of moored contact mines of the German GY type. It
is further shown by the nature of the damage sustained by the
two ships, and confirmed by witnesses and experts, that it could
not have been caused by floating mines, magnetic ground mines,
magnetic moored mines, or German GR mines. The experts of
the Court have stated that the nature of the damage excludes
the faintest possibility of its cause being a floating mine; nor
could it have been caused by a ground mine. They also expressed
the view that the damage must have been caused by the explosion
of moored contact mines, each having a charge of approximately
600 lbs. of explosives, and that the two ships struck mines of
the same type as those which were swept on November 13th, 1946.

The Albanian Government put forward a suggestion that the
minefield discovered on November 13th may have been laid after
October 22nd, so that the explosions that occurred on this latter
date would not have been caused by mines from the field in
question. But it brought no evidence in support of this sup-
position. As it has been established that the explosions could
only have been due to moored mines having an explosive charge
similar to that contained in GY mines, there would, if the Albanian
contention were true, have been at least two mines of this nature
in the channel outside the Bay of Saranda, in spite of the sweep in
October 1944 and the check-sweeps in January and February 1945;
and these mines would have been struck by the two vessels at
points fairly close to one another on October 22nd, 1946. Such
a supposition is too improbable to be accepted.

14
THE CORFU CHANNEL CASE (MERITS) 15

The Court consequently finds that the following facts are
established. The two ships were mined in Albanian territorial
waters in a previously swept and check-swept channel just at
the place where a newly laid minefield consisting of moored
contact German GY mines was discovered three weeks later.
The damage sustained by the ships was inconsistent with damage
which could have been caused by floating mines, magnetic ground
mines, Magnetic moored mines, or German GR mines, but its
nature and extent were such as would be caused by mines of
the type found in the minefield. In such circumstances the
Court arrives at the conclusion that the explosions were due to
mines belonging to that minefield.

*
* *

Such are the facts upon which the Court must, in order to reply
to the first question of the Special Agreement, give judgment as to
Albania’s responsibility for the explosions on October 22nd, 1946,
and for the damage and loss of human life which resulted, and for
the compensation, if any, due in respect of such damage and loss.

To begin with, the foundation for Albania’s responsibility, as
alleged by the United Kingdom, must be considered. On this
subject, the main position of the United Kingdom is to be found
in its submission No. 2 : that the minefield which caused the explo-
sions was laid between May 15th, 1946, and October 22nd, 1946,
by or with the connivance or knowledge of the Albanian Govern-
ment.

The Court considered first the various grounds for responsibility
alleged in this submission.

In fact, although the United Kingdom Government never aban-
doned its contention that Albania herself laid the mines, very little
attempt was made by the Government to demonstrate this point.
In the written Reply, the United Kingdom Government takes note
of the Albanian Government’s formal statement that it did not lay
the mines, and was not in a position to do so, as Albania possessed
no navy ; and that, on the whole Albanian littoral, the Albanian
authorities only had a few launches and motor boats. In the light
of these statements, the Albanian Government was called upon,
in the Reply, to disclose the circumstances in which two Yugoslav
war vessels, the Mijet and the Meljine, carrying contact mines of
the GY type, sailed southward from the port of Sibenik on or about
October 18th, and proceeded to the Corfu Channel The United
Kingdom Government, having thus indicated the argument upon

15
THE CORFU CHANNEL CASE (MERITS) 16

which it was thenceforth to concentrate, stated that it proposed
to show that the said warships, with the knowledge and connivance
of the Albanian Government, laid mines in the Corfu Channel just
before October 22nd, 1946. The facts were presented in the same
light and in the same language in the oral reply by Counsel for the
United Kingdom Government at the sittings on January 17th
and 18th, 1949. |

Although the suggestion that the minefield was laid by Albania
was repeatéd in the United Kingdom statement in Court on
January 18th, 1940, and in the final submissions read in Court on
the same day, this suggestion was in fact hardly put forward at
that time except pro memoria, and no evidence in support was
furnished.

In these circumstances, the Court need pay no further attention
to this matter.

The Court now comes to the second alternative argument of the
United Kingdom Government, namely, that the minefield was laid
with the connivance of the Albanian Government. According to
this argument, the minelaying operation was carried out by two
Yugoslav warships at a date prior to October 22nd, but very near
that date. This would imply collusion between the Albanian and
the Yugoslav Governments, consisting either of a request by the
Albanian Government to the Yugoslav Government for assistance,
or of acquiescence by the Albanian authorities in the laying of the
mines.

In proof. of this collusion, the United Kingdom Government
relied on the evidence of Lieutenant-Commander Kovacic, as shown
in his affidavit of October 4th, 1948, and in his statements in Court
at the public sittings on November 24th, 25th, 26th and 27th, 1948.
The Court gave much attention to this evidence and to the docu-
mentary information supplied by the Parties. It supplemented
and checked all this information by sending two experts appointed
by it to Sibenik: Commodore S. A. Forshell and Lieutenant-
Commander S. J. W. Elfferich.

Without deciding as to the personal sincerity of the witness
Kovacic, or the truth of what he said, the Court finds that the facts
stated by the witness from his personal knowledge are not sufficient
to prove what the United Kingdom Government considered them
to prove. His allegations that he saw mines being loaded upon
two Yugoslav minesweepers at Sibenik and that these two vessels
departed from Sibenik about October 18th and returned a few
days after the occurrence of the explosions do not suffice to con-
stitute decisive legal proof that the mines were laid by these two
vessels in Albanian waters off Saranda. The statements attributed

16
THE CORFU CHANNEL CASE (MERITS) 17

by the witness Kovacic to third parties, of which the Court has
received no personal and direct confirmation, can be regarded only
as allegations falling short of conclusive evidence. A charge of
such exceptional gravity against a State would require a degree of
certainty that has not been reached here.

Apart from Kovacic’s evidence, the United Kingdom Govern-
ment endeavoured to prove collusion between Albania and Yugo-
slavia by certain presumptions of fact, or circumstantial evidence,
such as the possession, at that time, by Yugoslavia, and by no
other neighbouring State, of GY mines, and by the bond of close
political and military alliance between Albania and Yugoslavia,
resulting from the Treaty of friendship and mutual assistance
signed by those two States on July goth, 1946.

The Court considers that, even in so far as these facts are estab-
lished, they lead to no firm conclusion. It has not been legally
established that Yugoslavia possessed any GY mines, and the
origin of the mines laid in Albanian territorial waters remains a
matter for conjecture. It is clear that the existence of a treaty,
such as that of July 9th, 1946, however close may be the bonds
uniting its signatories, in no way leads to the conclusion that
they participated in a criminal act.

On its side, the Yugoslav Government, although not a party
to the proceedings, authorized the Albanian Government to
produce certain Yugoslav documents, for the purpose of refuting
the United Kingdom contention that the mines had been laid
by two ships of the Yugoslav Navy. As the Court was anxious
for fuli light to be thrown on the facts alleged, it did not refuse
to receive these documents. But Yugoslavia’s absence from the
proceedings meant that these documents could only be admitted
as evidence subject to reserves, and the Court finds it unnecessary
to express an opinion upon their probative value.

The Court need not dwell on the assertion of one of the Counsel
for the Albanian Government that the minefield might have been
laid by the Greek Government. It is enough to say that this
was a mere conjecture which, as Counsel himself admitted, was
based on no proof,

In the light of the information now available to the Court, the
authors of the minelaying remain unknown. In any case, the task
of the Court, as defined by the Special Agreement, is to decide
whether Albania is responsible, under international law, for the
explosions which occurred on October 22nd, 1946, and to give
judgment as to the compensation, if any.

Finally, the United Kingdom Government put forward the
argument that, whoever the authors of the minelaying were, it
could not have been done without the Albanian Government’s
knowledge.

17
THE CORFU CHANNEL CASE (MERITS) 18

It is clear that knowledge of the minelaying cannot be imputed
to the Albanian Government by reason merely of the fact that
a minefield discovered in Albanian territorial waters caused the
explosions of which the British warships were the victims. It
is true, as international practice shows, that a State on whose
territory or in whose waters an act contrary to international
law has occurred, may be called upon to give an explanation.
It is also true that that State cannot evade such a request by
limiting itself to a reply that it is ignorant of the circumstances
of the act and of its authors. The State may, up to a certain
point, be bound to supply particulars of the use made by it of
the means of information and inquiry at its disposal. But it
cannot be concluded from the mere fact of the control exercised
by a State over its territory and waters that that State necessarily
knew, or ought to have known, of any unlawful act perpetrated
therein, nor yet that it necessarily knew, or should have known,
the authors. This fact, by itself and apart from.other circum-
stances, neither involves prima facie respansibility nor shifts
the burden of proof.

On the other hand, the fact of this exclusive territorial control
exercised by a State within its frontiers has a bearing upon the
methods of proof available to establish the knowledge of that
State as to such events. By reason of this exclusive control,
the other State, the victim of a breach of international law, is
often unable to furnish direct proof of facts giving rise to
responsibility. Such a State should be allowed a more liberal
recourse to inferences of fact and circumstantial evidence. This
indirect evidence is admitted in all systems of law, and its use
is recognized by international decisions. It must be regarded
as of special weight when it is based on a series of facts linked
together and leading logically to a single conclusion.

The Court must examine therefore whether it has been established
by means of indirect evidence that Albania has knowledge of mine-
laying in her territorial waters independently of any connivance
on her part in this operation. The proof may be drawn from
inferences of fact, provided that they leave no room for reasonable
doubt. The elements of fact on which these inferences can be
based may differ from those which are relevant to the question of
connivance.

In the present case, two series of facts, which corroborate one
another, have to be considered: the first relates to Albania’s
attitude before and after the disaster of October 22nd, 1946; the
other concerns the feasibility of observing minelaying from the
Albanian coast.

1. It is clearly estabushed that the Albanian Government
constantly kept a close watch over the waters of the North Corfu
Channel, at any rate after May 1946. This vigilance is proved

18
THE CORFU CHANNEL CASE (MERITS) 19

by the declaration of the Albanian Delegate in the Security
Council on February roth, 1947 (Official Records of the Security
Council, Second Year, No. 16, p..328), and especially by the
diplomatic notes of the Albanian Government concerning the
passage of foreign ships. through its territorial waters. This
vigilance sometimes went so far as to involve the use of force:
for example the gunfire in the direction of the British cruisers
Orion and Superb on May 15th, 1946, and the shots fired at the
U.N.R.R.A. tug and barges on October 29th, 1946, as established
by the affidavit of Enrico Bargellini, which was not seriously
contested.

The Albanian Government’s notes aré all evidence of its intention
to keep a jealous watch on its territorial waters. The note verbale
addressed to the United Kingdom on May 21st, 1946, reveals the
existence of a ‘‘General Order’’, in execution of which the Coastal
Commander gave the order to fire in the direction of the British
cruisers, This same note formulates a demand that ‘‘permission”’
shall be given, by the Albanian authorities, for passage through
territorial waters. The insistence on ‘‘formalities’’ and “‘permis-
sion’ by Albania is repeated in the Albanian note of June roth.

As the Parties agree that the minefield had been recently laid,
it must be concluded that the operation was carried out during
the period of close watch by the Albanian authorities in this sector.
This conclusion renders the Albanian Government’s assertion of
ignorance a priori somewhat improbable.

The Court also noted the reply of Captain Ali Shtino to a
question put by it; this reply shows that the witness, who had
been called on to replace the Coastal Defence Commander for a
period of thirteen to fifteen days, immediately before the events
of October 22nd, had received the following order: “That the
look-out posts must inform me of every movement [in the Corfu
Channel}, and that no action would be taken on our part.”

The telegrams sent by the Albanian Government on Novem-
ber 13th and November 27th, 1946, to the Secretary-General of the
United Nations, at a time when that Government was fully aware
of the discovery of the minefield in Albanian territorial waters,
are especially significant of the measures taken by the Albanian
Government. In the first telegram, that Government raised the
strongest protest against the movements and activity of British
naval units in its territorial waters on November r2th and 13th,
1946, without even mentioning the existence of a minefield in
these waters. In the second, it repeats its accusations against
the United Kingdom, without in any way protesting against the
laying of this minefield which, if effected without Albania’s consent,
constituted a very serious violation of her sovereignty.

Another indication of the Albanian Government’s knowledge
consists in the fact that that Government did not notify the

19
THE CORFU CHANNEL CASE (MERITS) 20

presence of mines in its waters, at the moment when it must have
known this, at the latest after the sweep on November 13th, and
further, whereas the Greek Government immediately appointed
a Commission to inquire into the events of October 22nd, the
Albanian Government took no decision of such a nature, nor did
it proceed to the judicial investigation incumbent, in such a case,
on the territorial sovereign.

This attitude does not seem reconcilable with the alleged ignorance
of the Albanian authorities that the minefield had been laid in
Albanian territorial waters. It could be explained if the Albanian
Government, while knowing of the minelaying, desired the circum-
stances of the operation to remain secret.

2. As regards the possibility of observing minelaying from the
Albanian coast, the Court regards the following facts, relating to
the technical conditions of a secret minelaying and to the Albanian
surveillance, as particularly important.

The Bay of Saranda and the channel used by shipping through
the Strait are, from their geographical configuration, easily
watched ; the entrance of the bay is dominated by heights offering
excellent observation points, both over the bay and over the
Strait ; whilst the channel throughout is close to the Albanian coast.
The laying of a minefield in these waters could hardly fail to have
been observed by the Albanian coastal defences.

On this subject, it must first be said that the minelaying oper-
ation itself must have required a certain time. The method adopted
required, according to the Experts of the Court, the methodical and
well thought-out laying of two rows of mines that had clearly a
combined offensive and defensive purpose : offensive, to prevent the
passage, through the Channel, of vessels drawing ten feet of water
or more ; defensive, to prevent vessels of the same draught from
entering the Bay of Saranda. The report of. the Experts reckons
the time that the minelayers would have been in the waters,
between Cape Kiephali and St. George’s Monastery, at between
two and two and a half hours. This is sufficient time to attract
the attention of the observation posts, placed, as the Albanian
Government stated, at Cape Kiephali and St. George’s Monastery.

The facilities for observation from the coast are confirmed
by the two following circumstances: the distance of the nearest
mine from the coast was only 500 metres; the minelayers must
have passed at not more than about 500 metres from the coast
between Denta Point and St. George’s Monastery.

Being anxious to obtain any technical information that might
guide it in its search for the truth, the Court submitted the
following question to the Experts appointed by it:

20
THE CORFU CHANNEL CASE (MERITS) 21

“On the assumption that the mines discovered on Novem-
ber 13th, 1946, were laid at some date within the few preceding
months, whoever may have laid them, you are requested to examine
the information available regarding (a) the number and the nature of
the mines, (2) the means for laying them, and (c) the time required
to do so, having regard to the different states of the sea, the condi-
tions of the locality, and thé different weather conditions, and to
ascertain whether it is possible in that way to draw any conclusions,
and. if so, what conclusions, in regard to:

(1} the means employed for laying the minefield discovered
on November 33th, 1946, and

(2) the possibility of mooring those mines with those means
without the Albanian authorities being aware of it, having
regard to the extent of the measures of vigilance existing in the

Saranda region.”

As the first Report submitted by the Experts did not seem
entirely conclusive, the Court, by a decision of January 17th, 1949,
asked the Experts to ga to Saranda and to verify, complete and,
if necessary, modify their answers. In this way, observations
were made and various experiments carried out on the spot,
in the presence of the experts of the Parties and of Albanian
officials, with a view to estimating the possibility of the mine-
laying having been observed by the Albanian look-cut posts.
On this subject reference must be made to a test of visibility
by night, carried out on the evening of January 28th, 1949, at
St. George’s Monastery. A motor ship, 27 metres long, and
with no bridge, wheel-house, or funnel, and very low on the
water, was used. The ship was completely blacked out, and on
a moonless night, i.e., under the most favourable conditions for
avoiding discovery, it was clearly seen and heard from St. George’s
Monastery. The noise of the motor was heard at a distance
of 1,800 metres, and the ship itself was sighted at 670 metres
and remained visible up to about 1,900 metres.

The Experts’ Report on this visit stated that :

“The Experts consider it to be indisputable that if a normal
look-out was kept at Cape Kiephali, Denta Point, and St. George’s
Monastery, and if the look-outs were equipped with binoculars as
has been stated, under normal weather conditions for this area,
the minelaying operations shown in Annex g to the United King-
dom Memorial must have been noticed by these coastguards.”

The Court cannot fail to give great weight to the opinion of
the Experts who examined the locality in a manner giving every
guarantee of correct and impartial information. Apart from the
existence of a look-out post at Cape Denta, which has not been
proved, the Court, basing itself on the declarations of the Albanian
Government that look-out posts were stationed at Cape Kiephali
and St. George’s Monastery, refers to the following conclusions

21
THE CORFU CHANNEL CASE (MERITS) 22

in the Experts’ Report : (1) that in the case of minelaying from
the North towards the South, the minelayers would have been
seen from Cape Kiephali; (2) in the case of minelaying from
the South, the minelayers would have been seen from Cape
Kiephali and St. George’s Monastery.

From all the facts and observations mentioned above, the
Court draws the conclusion that the laying of the minefield which
caused the explosions on October 22nd, 1946, could not have been
accomplished without the knowledge of the Albanian Government.

The obligations resulting for Albania from this knowledge are
not disputed between the Parties. Counsel for the Albanian
Government expressly recognized that [translation] “if Albania had
been informed of the operation before the incidents of October 22nd,
and in time to warn the British vessels and shipping in general
of the existence of mines in the Corfu Channel, her responsibility
would be involved...

The obligations incumbent upon the Albanian authorities
consisted in notifying, for the benefit of shipping in general, the
existence of a minefield in Albanian territorial waters and in
warning the approaching British warships of the imminent danger
to which the minefield exposed them. Such obligations are based,
not on the Hague Convention of 1907, No. VIII, which is applic-
able in time of war, but on certain general and well-recognized
principles, namely : elementary considerations of humanity, even
more exacting in peace than in war; the principle of the freedom
of maritime communication ; and every State’s obligation not to
allow knowingly its territory to be used for acts contrary to the
rights of other States.

In fact, Albania neither notified the existence of the minefield,
nor warned the British warships of the danger they were
approaching.

But Albania’s obligation to notify shipping of the existence of
mines in her waters depends on her having obtained knowledge
of that fact in sufficient time before October 22nd ; and the duty
of the Albanian coastal authorities to warn the British ships depends
on the time’ that elapsed between the moment that these ships
were reported and the moment of the first explosion.

On this subject, the Court makes the following observations.
As has already been stated, the Parties agree that the mines were
recently laid. It must be concluded that the minelaying, whatever
may have been its exact date, was done at a time when there
was a close Albanian surveillance over the Strait. If it be sup-
posed that it took place at the last possible moment, i.e., in the
night of October 21st-22nd, the only conclusion to be drawn would

22
THE CORFU CHANNEL CASE (MERITS) 23

be that a general notification to the shipping of all States before
the time of the explosions would have been difficult, perhaps even
impossible. But this would certainly not have prevented the
Albanian authorities from taking, as they should have done, all
necessary steps immediately to warn ships near the danger zone,
more especially these that were. approaching that zone. When
on October 22nd about 13.00 hours the British warships were
reported by the look-out post at St. George’s Monastery to the
Commander of the Coastal Defences as approaching ‘Cape Long,
it was perfectly possible for the Albanian authorities to use the
interval of almost two hours that elapsed before the explosion
affecting Saumarez (14.53 hours or 14.55 hours) to warn the vessels
of the danger into which they were running.

In fact, nothing was attempted by the Albanian authorities to
prevent the disaster. These grave omissions involve the inter-
national responsibility of Albania.

The Court therefore reaches the conclusion that Albania is
responsible under international law for the explosions which
occurred on October 22nd, 1946, in Albanian waters, and for
the damage and loss of human life which resulted from them,
and that there is a duty upon Albania to pay compensation to
the United Kingdom.

*
* *

In the final submissions contained in its oral reply, the United
Kingdom Government asked the Court to give judgment that,
as a result of the breach by the Albanian Government of its
obligations under international law, it had sustained damages
amounting to £875,000.

In the last oral statement submitted in its name, the Albanian
Government, for the first time, asserted that the Court would
not have jurisdiction, in virtue of the Special Agreement, to
assess the amount of compensation. No reason was given in
support of this new assertion, and the United Kingdom Agent
did not ask leave to reply. The question of the Court’s jurisdiction
was not argued between the Parties.

In the first question of the Special Agreement the Court is
asked :

(i) Is Albania under international law responsible for the
explosions and for the damage and loss of human life which
resulted from them, and

(ii) is there any duty to pay compensation ?

This text gives rise to certain doubts. If point (i) is answered
in the affirmative, it follows from the establishment of respons-

23
THE CORFU CHANNEL CASE (MERITS) 24

ibility that compensation is due, and it wouid be superfiuous
to add point (ii) unless the Parties had something else in mind
than a mere declaration by the Court that compensation is due.
It would indeed be incompatible with the generally accepted
rules of interpretation to admit that a provision of this sort
occurring in a special agreement should be devoid of purport
or effect. In this connexion, the Court refers to the views expressed
by the Permanent Court of International Justice with regard
to similar questions of interpretation. In Advisory Opinion
No. 13 of July 23rd, 1926, that Court said (Series B., No. 13,
p. 19): “But, so far as concerns the specific question of com-
petence now pending, it may suffice to observe that the Court,
in determining the nature and scope of a measure, must look to
its practical effect rather than to the predominant motive that
may be conjectured to have inspired it.” In its Order of
August 19th, 1920, in the Free Zones case, the Court said (Series A.,
No. 22, p. 13) : “in case of doubt, the clauses of a special agreement
by which a dispute is referred to the Court must, if it does not
involve doing violence to their terms, be construed in a manner
enabling the clauses themselves to have appropriate effects”

The Court thinks it necessary to refer to the different stages
of the procedure. In its Resolution of April oth, 1947, the
Security Council recommended that the two Governments should
immediately refer ‘‘the dispute” to the Court. This Resolution
had without doubt for its aim the final adjustment of the whole
dispute. In pursuance of the Resolution, the Government of the
United Kingdom filed an Application in which the Court was
asked, inter alia, to ‘determine the reparation or compensation”,
and in its Memorial that Government stated the various sums
claimed. The Albanian Government thereupon submitted a
Preliminary Objection, which was rejected by the Court by its
Judgment of March 25th, 1948. Immediately after this judgment
was delivered, the Agents of the Parties notified the Court of the
conclusion of a Special Agreement. Commenting upon this step
taken by the Parties, the Agent of the Albanian Government
said that in the circumstances of the present case a special
agreement on which ‘‘the whole procedure” should be based was
essential. He further said [translation]: ‘As I have stated on
several occasions, it has always been the intention of the Albanian
Government to respect the decision taken by the Security Council
on April 9th, 1947, in virtue of which the present Special Agree-
ment is submitted to the International Court of Justice.”

Neither the Albanian nor the United Kingdom Agent suggested
in any way that the Special Agreement had limited the competence
of the Court in this matter to a decision merely upon the principle
of compensation or that the United Kingdom Government had
abandoned an important part of its original claim. The main

24
THE CORFU CHANNEL CASE (MERITS) 25

object both Parties had in mind when they concluded the Special
Agreement was to establish a complete equality between them by
replacing the original procedure based on a unilateral Application
by a procedure based on a Special Agreement. There is no sugges-
tion that this change as to procedure was intended to involve any
change with regard to the merits of the British claim as originally
presented in the Application and Memorial. Accordingly, the
Court, after consulting the Parties, in its Order of March 26th, 1948,
maintained the United Kingdom’s Memorial, filed previously,
“with statements and submissions’. These submissions included
the claim for a fixed sum of compensation.

The subsequent attitude of the Parties shows that it was not
their intention, by entering into the Special Agreement, to preclude
the Court from fixing the amount of the compensation. In its
Reply (paragraph 71) the United Kingdom Government maintained
the submissions contained in paragraph 96 of its Memorial, including
the claim for a fixed amount of reparation. This claim was
expressly repeated in the final United Kingdom submissions. In
paragraph 52 of its Counter-Memorial, the Albanian Government
stated that it had no knowledge of the loss of human life and
damage to ships, but it did not contest the Court’s competence to
decide this question. Inthe Rejoinder, paragraph 96, that Govern-
ment declared that, owing to its claim for the dismissal of the case,
it was unnecessary for it to examine the United Kingdom’s claim
for reparation. [Zranslation.| ‘It reserves the right if need be,
to discuss this point which should obviously form the subject
of an expert opinion.” Having regard to what is said above as
to the previous attitude of that Government, this statement must
be considered as an implied acceptance of the Court’s jurisdiction
to decide this question.

It may be asked why the Parties, when drafting the Special
Agreement, did not expressly ask the Court to assess the amount
of the damage, but used the words: “and is there any duty to pay
compensation ?”’ It seems probable that the explanation is to
be found in the similarity between this clause and the corresponding
clause in the second part of the Special Agreement : ‘‘and is there
any duty to give satisfaction ?” ‘

The Albanian Government has not disputed the competence of
the Court to decide what kind of satisfaction is due under this part
of the Agreement. The case was argued on behalf of both Parties
on the basis that this question should be decided by the Court.
In the written pleadings, the Albanian Government contended
that it was entitled to apologies. During the oral proceedings,

25
THE CORFU CHANNEL CASE (MERITS) 26

Counsel for Albania discussed the question whether a pecuniary
satisfaction was due. As no damage was caused, he did not claim
any sum of money. He concluded [translation] : ‘“What we desire
is the declaration of the Court from a legal point of view....”

If, however, the Court is competent to decide what kind of
satisfaction is due to Albania under the second part of the Special
Agreement, it is difficult to see why it should lack competence to
decide the amount of compensation which is due to the United
Kingdom under the first part. The clauses used in the Special
Agreement are parallel. It cannot be supposed that the Parties,
while drafting these clauses in the same form, intended to give
them opposite meanings—the one as giving the Court jurisdiction,
the other as denying such jurisdiction.

As has been said above, the Security Council, in its Resolution
of April 9th, 1947, undoubtedly intended that the whole dispute
should be decided by the Court. If, however, the Court should
limit itself to saying that there is a duty to pay compensation
without deciding what amount of compensation is due, the dispute
would not be finally decided. An important part of it would
remain unsettled. As both Parties have repeatedly declared that
they accept the Resolution of the Security Council, such a result
would not conform with their declarations. It would not give full
effect to the Resolution, but would leave open the possibility of a
further dispute.

For the foregoing reasons, the Court has arrived at the conclusion
that it has jurisdiction to assess the amount of the compensation.
This cannot, however, be done in the present Judgment. The
Albanian Government has not yet stated which items, if any, of
the various sums claimed it contests, and the United Kingdom
Government has not submitted its evidence with regard to them.

The Court therefore considers that further proceedings on this
subject are necessary ; the order and time-limits of these proceed-
ings will be fixed by the Order of this date.

*
+ *

In the second part of the Special Agreement, the following
question is submitted to the Court :

“(2) Has the United Kingdom under international law violated
the sovereignty of the Albanian People’s Republic by reason of the
acts of the Royal Navy in Albanian waters on the 22nd October
and on the 12th and 13th November 1946 and is there any duty
to give satisfaction ?”

The Court will first consider whether the sovereignty of Albania
was violated by reason of the acts of the British Navy in Albanian
waters on October 22nd, 1946.

26
THE CORFU CHANNEL CASE (MERITS) 27

On May 15th, 1946, the British cruisers Orion and Superb,
while passing southward through the North Corfu Channel, were
fired at by an Albanian battery in the vicinity of Saranda. It
appears from the report of the commanding naval officer dated
May 2oth, 1946, that the firing started when the ships had already
passed the battery and were moving away from it ; that from 12 to
20 rounds were fired ; that the firing lasted 12 minutes and ceased
only when the ships were out of range ; but that the ships were not
hit although there were a number of “shorts” and of ‘‘overs”.
An Albanian note of May 21st states that the Coastal Commander
ordered a few shots to be fired in the direction of the ships ‘‘in
accordance with a General Order founded on international law’’.

The United Kingdom Government at once protested to the
Albanian Government, stating that innocent passage through
straits is a right recognized by international law. There ensued
a diplomatic correspondence in which the Albanian Government
asserted that foreign warships and merchant vessels had no right
to pass through Albanian territorial waters without prior noti-
fication to, and the permission of, the Albanian authorities. This
view was put into effect by a communication of the Albanian
Chief of Staff, dated May 17th, 1946, which purported to subject
the passage of foreign warships and merchant vessels in Albanian
territorial waters to previous notification to and authorization by the
Albanian Government. The diplomatic correspondence continued,
and culminated in a United Kingdom note of August 2nd, 1946,
in which the United Kingdom Government maintained its view
with regard to the right of innocent passage through straits forming
routes for international maritime traffic between two parts of the
high seas. The note ended with the warning that if Albanian
coastal batteries in the future opened fire on any British warship
passing through the Corfu Channel, the fire would be returned.

The contents of this note were, on August Ist, communicated
by the British Admiralty to the Commander-in-Chief, Medi-
terranean, with the instruction that he should refrain from using the
Channel until the note had been presented to the Albanian Govern-
ment. On August roth, he received from the Admiralty the
following telegram: ‘‘The Albanians have now received the note.
North Corfu Strait may now be used by ships of your fleet, but
only when essential and with armament in fore and aft position.
Jf coastal guns fire at ships passing through the Strait, ships
should fire back.” On September 2ist, the following telegram

27
THE CORFU CHANNEL CASE (MERITS) 28

was sent by the Admiralty to the Commander-in-Chief, Mediter-
ranean: ‘Establishment of diplomatic relations with Albania is
again under consideration by His Majesty’s Government who wish
to know whether.the Albanian Government have learnt to behave
themselves. Information is requested whether any ships under
your command have passed through the North Corfu Strait since
August and, if not, whether you intend them to do so shortly.”’
The Commander-in-Chief answered the next day that his ships
had not done so yet, but that it was his intention that Mauritius
and Leander and two destroyers should do so when they departed
from Corfu on October 22nd.

It was in such circumstances that these two cruisers together
with the destroyers Saumarez and Volage were sent through the
North Corfu Strait on that date.

The Court will now consider the Albanian contention that the
United Kingdom Government violated Albanian sovereignty by
sending the warships through this Strait without the previous
authorization of the Albanian Government.

It is, in the opinion of the Court, generally recognized and in
accordance with international custom that States in time of peace
have a right to send their warships through straits used for inter-
national navigation between two parts of the high seas without the
previous authorization of a coastal State, provided that the passage
is innocent. Unless otherwise prescribed in an international
convention, there is no right for a coastal State to prohibit such
passage through straits in time of peace.

The Albanian Government does not dispute that the North
Corfu Channel is a strait in the geographical sense ; but it denies
that this Channel belongs to the class of international highways
through which a right of passage exists, on the grounds that it is
only of secondary importance and not even a necessary route
between two parts of the high seas, and that it is used almost
exclusively for local traffic to and from the ports of Corfu and
Saranda.

It may be asked whether the test is to be found in the volume of
traffic passing through the Strait or in its greater or lesser importance
for international navigation. But in the opinion of the Court the
decisive criterion is rather its geographical situation as connecting
two parts of the high seas and the fact of its being used for inter-
national navigation, Nor can it be decisive that this Strait is not
a necessary route between two parts of the high seas, but only
an alternative passage between the Ægean and the Adriatic Seas.
It has nevertheless been a useful route for international maritime
traffic. In this respect, the Agent of the United Kingdom Govern-
ment gave the Court the following information relating to the

28
THE CORFU CHANNEL CASE (MERITS) 29

period from April 1st, 1936, to December 31st, 1937 : ‘‘The follow-
ing is the total number of ships putting in at the Port of Corfu
after passing through or just before passing through the Channel.
During the period of one year nine months, the total number of
ships was 2,884. The flags of the ships are Greek, Italian, Rou-
manian, Yugoslav, French, Albanian and British. Clearly, very
small vessels are included, as the entries for Albanian vessels are
high, and of course one vessel may make several journeys, but
2,884 ships for a period of one year nine months is quite a large
figure. These figures relate to vessels visited by the Customs at
Corfu and so do not include the large number. of vessels which went
through the Strait without calling at Corfu at all” There were
also regular sailings through the Strait by Greek vessels three times
weekly, by a British ship fortnightly, and by two Yugoslav vessels
weekly and by two others fortnightly. The Court is further
informed that the British Navy has regularly used this Channel
for eighty years or more, and that it has also been used by the
navies of other States.

One fact of particular importance is that the North Corfu
Channel constitutes a frontier between Albania and Greece, that
a part of it is wholly within the territorial waters of these States,
and that the Strait is of special importance to Greece by reason of
the traffic to and from the port of Corfu.

Having regard to these various considerations, the Court has
arrived at the conclusion that the North Corfu Channel should
be considered as belonging to the class of international highways
through which passage cannot be prohibited by a coastal State
in time of peace.

On the other hand, it is a fact that the two coastal States did
not maintain normal relations, that Greece had made territorial
claims precisely with regard to a part of Albanian territory bor-
dering on the Channel, that Greece had declared that she considered
herself technically in a state of war with Albania, and that Albania,
invoking the danger of Greek incursions, had considered it neces-
sary to take certain measures of vigilance in this region. The
Court is of opinion that Albania, in view of these exceptional
circumstances, would have been justified in issuing regulations
in respect of the passage of warships through the Strait, but not
in prohibiting such passage or in subjecting it to the requirement
of special authorization.

For these reasons the Court is unable to accept the Albanian
contention that the Government of the United Kingdom has
violated Albanian sovereignty by sending the warships through

29
THE CORFU CHANNEL CASE (MERITS) 30

the Strait without having obtained the previous authorization of
the Albanian Government.

in these circumstances, it is unnecessary to consider the more
general question, much debated by the Parties, whether States
under international law have a right to send warships in time of
peace through territorial waters.not included in a strait.

The Albanian Government has further contended that the
sovereignty of Albania was violated because the passage of the
British warships on October 22nd, 1946, was not an innocent
passage. The reasons advanced in support of this contention
may be summed up as follows: The passage was not an ordinary
passage, but a political mission; the ships were manoeuvring
and sailing in diamond combat formation with soldiers on board ;
the position of the guns was not consistent with innocent passage ;
the vessels passed with crews at action stations ; the number of
the ships and their armament surpassed what was necessary in order
to attain their object and showed an intention to intimidate and
not merely to pass ; the ships had received orders to observe and
report upon the coastal defences and this order was carried out.

It is shown by the Admiralty telegram of September 21st, cited
above, and admitted by the United Kingdom Agent, that the
object of sending the warships through the Strait was not only
to carry out a passage for purposes of navigation, but also to
test Albania’s attitude. As mentioned above, the Albanian
Government, on May 15th, 1946, tried to impose by means of
gunfire its view with regard to the passage. As the exchange
of diplomatic notes did not lead to any clarification, the Govern-
ment of the United Kingdom wanted to ascertain by other means
whether the Albanian Government would maintain its illegal
attitude and again impose its view by firing at passing ships.
The legality of this measure taken-by the Government of the
United Kingdom cannot be disputed, provided that it was carried
out in a manner consistent with the requirements of international
law. The ‘‘mission” was designed to affirm a right which had
been unjustly denied. The Government of the United Kingdom
was not bound to abstain from exercising its right of passage,
which the Albanian Government had illegally denied.

It remains, therefore, to consider whether the manner in which
the passage was carried out was consistent with the principle of
innocent passage and to examine the various contentions of the
Albanian Government in so far as they appear to be relevant.

When the Albanian coastguards at St. George’s Monastery
reported that the British warships were sailing in combat forma-
tion and were manoeuvring, they must have been under a misap-
prehension. it is shown by the evidence that the ships were not
proceeding in combat formation, but in line, one after the other,

30
THE CORFU CHANNEL CASE (MERITS) 31

and that they were not manoeuvring until after the first explosion.
Their movements thereafter were due to the explosions and were
made necessary in order to save human life and the minedships. It
is shown by the evidence of witnesses that the contention that
soldiers were on board must be due to a misunderstanding probably
arising from the fact that the two.cruisers carried their usual detach-
ment of marines.

It is known from the above-mentioned order issued by the British
Admiralty on August roth, 1946, that ships, when using the North
Corfu Strait, must pass with armament in fore and aft position.
That this order was carried out during the passage on October 22nd
is stated by the Commander-in-Chief, Mediterranean, in a telegram
of October 26th to the Admiralty. The guns were, he reported,
“trained fore and aft, which is their normal position at sea in peace
time, and were not loaded’. It is confirmed by the commanders
of Saumarez and Volage that the guns were-in this position before
the explosions. The navigating officer on board Mauritius
explained that all guns on that cruiser were in their normal stowage
position. The main guns were in the line of the ship, and the anti-
aircraft guns were pointing outwards and up into the air, which
is the normal position of these guns on a cruiser both in harbour
and at sea. Inthe light of this evidence, the Court cannot accept
the Albanian contention that the position of the guns was incon-
sistent with the rules of innocent passage.

In the above-mentioned telegram of October 26th, the Com-
mander-in-Chief reported that the passage ‘‘was made with ships at
action stations in order that they might be able to retaliate quickly
if fired upon again”. In view of the firing from the Albanian
battery on May 15th, this measure of precaution cannot, in itself,
be regarded as unreasonable. But four warships—two cruisers
and two destroyers—passed in this manner, with crews at action
stations, ready to retaliate quickly if fired upon. They passed
one after another through this narrow channel, close to the Albanian
coast, at a time of political tension in this region. The intention
must have been, not only to test Albania’s attitude, but at the same
time to demonstrate such force that she would abstain from firing
again on passing ships. Having regard, however, to all the circum-
stances of the case, as described above, the Court is unable to
characterize these measures taken by the United Kingdom author-
ities as a violation of Albania’s sovereignty.

The Admiralty Chart, Annex 21 to the Memorial, shows that
coastal defences in the Saranda region had been observed and
reported. In a report of the commander of Volage, dated Octo-

31
THE CORFU CHANNEL CASE (MERITS) 32

ber 23rd, 1G46—a report relating to the passage on the 22nd—it
is stated: ‘““‘The most was made of the opportunities to study
Albanian defences at close range. These included, with reference
to XCU....”—and he then gives a description of some coastal
defences. |

In accordance with Article 49 of the Statute of the Court and
Article 54 of its Rules, the Court requested the United Kingdom
Agent to produce the documents referred to as XCU for the use
of the Court. Those documents were not produced, the Agent
pleading naval secrecy ; and the United Kingdom witnesses declined
to answer questions relating to them. It is not therefore possible
to know the real content of these naval orders. The Court cannot,
however, draw from this refusal to produce the orders any con-
clusions differing from those to which the actual events gave rise.
The United Kingdom Agent stated that the instructions in these
orders related solely to the contingency of shots being fired from
the coast—which did not happen. - If it is true, as the commander
of Volage said in evidence, that the orders contained information
concerning certain positions from which the British warships might
have been fired at, it cannot be deduced therefrom that the vessels
had received orders to reconnoitre Albanian coastal defences.
Lastly, as the Court has to judge of the innocent nature of the
passage, it cannot remain indifferent to the fact that, though two
warships struck mines, there was no reaction, either on their
part or on that of the cruisers that accompanied them.

With regard to the observations of coastal defences made after
the explosions, these were justified by the fact that two ships had
just been blown up and that, in this critical situation, their com-
manders might fear that they would be fired on from the coast, as
on May 15th.

Having thus examined the various contentions of the Albanian
Government in so far as they appear to be relevant, the Court has
arrived at the conclusion that the United Kingdom did not violate
the sovereignty of Albania by reason of the acts of the British Navy
in Albanian waters on October 22nd, 1946.

#
* *

In addition to the passage of the United Kingdom warships on
October 22nd, 1946, the second question in the Special Agreement
relates to the acts of the Royal Navy in Albanian waters on
November r2th and 13th, 1946. This is the minesweeping oper-
ation called ‘‘Operation Retail’’ by the Parties during the pro-
ceedings. This name will be used in the present Judgment.

32

4
THE CORFU CHANNEL CASE (MERITS) 33

After the explosions of October 22nd, the United Kingdom
Government sent a note to the Albanian Government, in which
it announced its intention to sweep the Corfu Channel shortly.
The Albanian reply, which was received in London on October 31st,
stated that the Albanian Government would not give its consent
to this unless the operation in question took place outside Albanian
territorial waters. Meanwhile, at the United Kingdom Govern-
ment’s request, the International Central Mine Clearance Board
decided, in a resolution of November Ist, 1946, that there should
be a further sweep of the Channel, subject to Albania’s consent.
The United Kingdom Government having informed the Albanian
Government, in a communication of November roth, that the
proposed sweep would take place on November 12th, the Albanian
Government replied on the 11th, protesting against this ‘‘unilateral
decision of His Majesty’s Government’’. It said it did not con-
sider it inconvenient that the British fleet should undertake the
sweeping of the channel of navigation, but added that, before
sweeping was carried out, it considered it indispensable to decide
what area of the sea should be deemed to constitute this channel,
and proposed the establishment of a Mixed Commission for the
purpose. It ended by saying that any sweeping undertaken
without the consent of the Albanian Government outside the chan-
nel thus constituted, i.e., inside Albanian territorial waters where
foreign warships have no reason to sail, could only be considered
as a deliberate violation of Albanian territory and sovereignty.

After this exchange of notes, ‘‘Operation Retail’ took place
on November 12th and 13th. Commander Mestre, of the French
Navy, was asked to attend as observer, and was present at the
sweep on November 13th. The operation was carried out under
the protection of an important covering force composed of an
aircraft carrier, cruisers and other war vessels. This covering
force remained throughout the operation at a certain distance
to the west of the Channel, except for the frigate St. Bride’s Bay,
which was stationed in the Channel south-east of Cape Kiephali.
The sweep began in the morning of November 13th, at about
g o’clock, and ended in the afternoon near nightfall. The area
swept was in Albanian territorial waters, and within the limits
of the channel previously swept.

The United Kingdom Government does not dispute that ‘‘Oper-
ation Retail’ was carried out against the clearly expressed wish of
the Albanian Government. It recognizes that the operation had not
the consent of the international mine clearance organizations, that
it could not be justified’ as the exercise of a right of innocent
passage, and lastly that, in principle, international law does not
allow a State to assemble a large number of warships in the

33
THE CORFU CHANNEL CASE (MERITS) 34

territorial waters of another State and to carry out minesweeping
in those waters. The United Kingdom Government states that
the operation was one of extreme urgency, and that it considered
itself entitled to carry it out without anybody’s consent.

The United Kingdom Government put forward two reasons
in justification. First, the Agreement of November 22nd, 1945,
signed by the Governments of the United Kingdom, France,
the Soviet Union and the United States of America, authorizing
regional mine clearance organizations, such as the Mediterranean
Zone Board, to divide the sectors in their respective zones amongst
the States concerned for sweeping. Relying on the circumstance
that the Corfu Channel was in the sector allotted to Greece by
the Mediterranean Zone Board on November 5th, i.e., before
the signing of the above-mentioned Agreement, the United
Kingdom Government put forward a permission given by the
Hellenic Government to resweep the navigable channel.

The Court does not consider this argument convincing.

It must be noted that, as the United Kingdom Government
admits, the need for resweeping the Channel was not under
consideration in November 1945; for previous sweeps in 1944
and 1945 were considered as having effected complete safety.
As a consequence, the allocation of the sector in question to
Greece, and, therefore, the permission of the Hellenic Government
which is relied on, were both of them merely nominal. It is
also to be remarked that Albania was not consulted regarding
the allocation to Greece of the sector in question, despite the
fact that the Channel passed through Albanian territorial waters.

But, in fact, the explosions of October 22nd, 1946, in a channel
declared safe for navigation, and one which the United Kingdom
Government, more than any other government, had reason to
consider safe, raised quite a different problem from that of a routine
sweep carried out under the orders of the mineclearance organiz-
ations. These explosions were suspicious ; they raised a question
of responsibility.

Accordingly, this was the ground on which the United Kingdom
Government chose to establish its main line of defence. According
to that Government, the corpora delicti must be secured as quickly
as possible, for fear they should be taken away, without leaving
traces, by the authors of the minelaying or by the Albanian
authorities. This justification took two distinct forms in the
United Kingdom Government’s arguments. It was presented
first as a new and special application of the theory of intervention,
by means of which the State intervening would secure possession
of evidence in the territory of another State, in order to submit
it to an international tribunal and thus facilitate its task.

34
THE CORFU CHANNEL CASE (MERITS) 35

The Court cannot accept such a line of defence. The Court
can only regard the alleged right of intervention as the mani-
festation of a policy of force, suchas has, in the past, given rise
to most serious abuses and such as cannot, whatever be the
present defects in international organization, find a place in
international law. Intervention is perhaps still less admissible
in the particular form it would take here ; for, from the nature
of things, it would be reserved for the most powerful States,
and might easily lead to perverting the administration of inter-
national justice itself.

The United Kingdom Agent, in his speech in reply, has further
classified ‘“‘Operation Retail’ among methods of self-protection or
self-help. The Court cannot accept this defence either. Between
independent States, respect for territorial sovereignty is an essential
foundation of international relations. The Court recognizes that
the Albanian Government’s complete failure to carry out its duties
after the explosions, and the dilatory nature of its diplomatic notes,
are extenuating circumstances for the action of the United
Kingdom Government. But to ensure respect for international
law, of which it is the organ, the Court must declare that the
action of the British Navy co stituted a violation of Albanian
sovereignty.

This declaration is in accordance with the request made by
Albania through her Counsel, and is in itself appropriate satis-
faction.

The method of carrying out “Operation Retail” has also been
criticized by the Albanian Government, the main ground of com-
plaint being that the United Kingdom, on that occasion, made use
of an unnecessarily large display of force, out of proportion to the
requirements of the sweep. The Court thinks that this criticism
is not justified. It does not consider that the action of the British
Navy was a demonstration of force for the purpose of exercising
political pressure on Albania. The responsible naval commander,
who kept his ships at a distance from the coast, cannot be reproached
for having employed an important covering force in a region where
twice within a few months his ships had been the object of serious
outrages.

35
THE CORFU CHANNEL CASE (MERITS) 36

FOR THESE REASONS,

THE Court,

on the first question put by the Special Agreement of
March 25th, 1948,

by eleven votes to five,

Gives judgment that the People’s Republic of Albania is respons-
ible under international law for the explosions which occurred on
October 22nd, 1946, in Albanian waters, and for the damage and
loss of human life that resulted therefrom ; and

by ten votes to six,

Reserves for further consideration the assessment of the amount
of compensation and regulates the procedure on this subject by
an Order dated this day ;

on the second question put by the Special Agreement of
March 25th, 1948,

by fourteen votes to two,

Gives judgment that the United Kingdom did not violate the
sovereignty of the People’s Republic of Albania by reason of the
acts of the British Navy in Albanian waters on October 22nd,
1946 ; and

unanimously,

Gives judgment that by reason of the acts of the British Navy in
Albanian waters in the course of the Operation of November 12th
and 13th, 1946, the United Kingdom violated the sovereignty of
the People’s Republic of Albania, and that this declaration by
the Court constitutes in itself appropriate satisfaction.

36
THE CORFU CHANNEL CASE (MERITS) 37

Done in French and English, the French text being authorita-
tive, at the Peace Palace, The Hague, this ninth day of April,
one thousand nine hundred and forty-nine, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and of the People’s Republic of
Albania respectively.

(Signed) J. G. GUERRERO,

Acting President.

(Signed) E. HAMBRO,

Registrar.

Judge BASDEVANT, President of the Court, whilst accepting
the whole of the operative part of the Judgment, feels bound
to state that he cannot accept the reasons given by the Court
in support of its jurisdiction to assess the amount of compensation,
other. reasons being in his opinion more decisive.

Judge Zoritié declares that he is unable to agree either with the
operative clause or with the reasons for the Judgment in the part
relating to Albania’s responsibility ; the arguments submitted, and
the facts established are not such as to convince him that the
Albanian Government was, or ought to have been, aware, before
November 13th, 1946, of the existence of the minefield discovered
on that date. On the one hand, the attitude adopted by a govern-
ment when confronted by certain facts varies according to the
circumstances, to its mentality, to the means at its disposal and to
its experience in the conduct of public affairs. But it has not been
contested that, in 1946, Albania had a new Government possessing
no experience in international practice. It is therefore difficult
to draw any inferences whatever from its attitude. Again, the
conclusion of the Experts that the operation of laying the mines
must have been seen is subject to an express reservation : it would
be necessary to assume the realization of several conditions, in
particular the maintenance of normal look-out posts at Cape
THE CORFU CHANNEL CASE (MERITS) 38

Kiephali, Denta Point and San Giorgio Monastery, and the existence
of normal weather conditions at the date. But the Court knows
neither the date on which the mines were laid nor the weather
conditions prevailing on that date. Furthermore, no proof has
been furnished of the presence of a look-out post on Denta Point,
though that, according to the Experts, would have been the only
post which would necessarily have observed the minelaying. On
the other hand, the remaining posts would merely have been able
to observe the passage of the ships, and there is no evidence to show
that they ought to have concluded that the ships were going to
lay mines. According to the Experts, these posts could neither
have seen nor heard the minelaying, because the San Giorgio
Monastery was 2,000 m. from the nearest mine and Cape Kiephali
was several kilometres away from it. As a result, the Court is
confronted with suspicions, conjectures and presumptions, the
foundations for which, in Judge Zoriéié’s view, are too uncertain
to justify him in imputing to a State the responsibility for a grave
delinquency in international law.

Judge ALVAREZ, whilst concurring in the Judgment of the
Court, has availed himself of the right conferred on him by
Article 57 of the Statute and appended to the Judgment a
statement of his individual opinion.

Judges WINIARSKI, BADAWI PASHA, KRYLOV and AZEVEDO, and
Judge ad hoc ECER, declaring that they are unable to concur
in the Judgment of the Court, have availed themselves of the
right conferred on them by Article 57 of the Statute and appended
to the Judgment statements of their dissenting opinions.

(Inttialled) J. G. G.

(Initialled) E. H.
lan

17.

132

ANNEX 1.
LIST OF DOCUMENTS SUBMITTED TO THE COURT.

J.—ANNEXES DEPOSITED BY THE GOVERNMENT
OF THE UNITED KINGDOM.

A.—During the written proceedings :

Admiralty Chart No. 206 showing the Corfu Strait.
Section of German Mine Information Chart.

(This is a chart which was captured by the Allies, showing the
North Corfu Channel and the position of mines laid by the Axis
there ; the original chart has been filed with the Registry.)
International Agreement between the Governments of the United
Kingdom, France, -U.S.S.R. and the United States, setting up
the Mine Clearance Boards and dated November 22nd, 1945.
Affidavit by despatch clerk at the Admiralty proving despatch
of Medri Charts to Albania (August 2oth, 1947).

Section of Medri Index Chart showing North Corfu swept channel
and the international highway established therein together with
Medri pamphlets for use with the Index Chart.

(Single copy of the entire Chart and of the complete pamphlets
numbered 5, 9 and 12 have been filed with Registry.)
Diplomatic correspondence between the Government of the
United Kingdom and Albania regarding the right of navigation
in the Strait of Corfu.

Admiralty tracings showing the North Corfu swept channel and
the position and tracks of H.M.S. Orion, Superb, Leander,
Saumarez and Mauritius, passing through the North Corfu
Channel on May 15th, 1946, and on October 22nd, 1946.
Photographs of H.M.S. Sawmarez (below water line) and Volage
(bows blown off) taken shortly after the explosion on October 22nd,
1946.

Admniralty tracing showing position of H.M. ships at the time
of the explosion.

Report on damage to HMS. Saumarez (December 8th, 1946).
Report on damage to H.M.S. Volage (November 30th, 1946).
List of sailors killed, with statement of pensions, etc., payable
to dependants.

List of sailors injured, with statement of expenses, pensions, etc.
Statement of cost of repairs to the Volage and cost of replacement
of the Saumarez.

Minutes of Mine Clearance Boards.

Reports of Capitaine Mestre (November 16th and 23rd, 1946).

(There were two reports, both in French. The reason why
there were two reports was that Capitaine Mestre wished to
make certain corrections in his second report of certain statements
which he had made in his first report.)

Reports on Operation Retail by Rear-Admiral Kinahan and
Commander Whitford. (The minesweeping operation of Novem-
ber 13th, 1946.)

132
38.

39.

CORFU CHANNEL CASE (MERITS) (ANNEX 1) 133

-Chart showing position in which mines were found on

November 13th, 1946.

Photographs of the mines.

Report on mines examined at Admiralty Mining Establishment,
Leigh Park House, Hants.

Chart showing the defences of Saranda.

Affidavit of Skipper Bargellini regarding the incident of
U.N.R.R.A. barges on October 29th, 1946 (December 31st, 1946).

Documents and records of the Security Council, etc., relative to
the dispute.

Third Interim Report of the Central Mine Clearance Board in
European Waters after the war (October Ist, 1946—June 30th,
1947).

Mine Information Chart No. 2711.

Two signals relating to the sweeping in October -1944 of the
Corfu Channel.

Extracts from Hansard (Parliamentary Debates), containing
Statements by the Secretary of State for Foreign Affairs regarding
Albania.

Telegram from Flag Officer Commanding 15th Cruiser Squadron,
describing the incident of May 15th, 1946.

Photostat copies of extracts from Political Report of July 29th,
1945, portions of which appear in Annex 11 of the Albanian
Counter-Memorial. |

Text of Admiral Willis’s statement of October 26th, 1946.

Photograph of Saumarez omitted from Annex 8 of United Kingdom
Memorial.

Extract from Third Interim Report of Central Mine Clearance
Board in European waters after the war.

Affidavit by Commanding Officer of Skipjack identifying mines
brought to Malta with those found at Corfu (September 5th, 1947).

Chartlet showing areas swept on November 12th, 1946.

Minutes of the Central Mine Clearance Board in European waters
after the war (May 25th, 1945—May 19th, 1948).

Minutes of the Mediterranean Zone Mine Clearance Board (Novem-
ber 5th, 1945—May 11th, 1948). ,

Extracts from the Minutes of the First Meeting of the Mediter-
ranean Zone Mine Clearance Board (November 5th, 1945), and of
the Fourth Meeting (Second Sitting—February 27th, 1946).

B.— After the closure of the written proceedings.

(a) Before the hearing:

Affidavit sworn in London on October 4th, 1948, by Karel Kovacic,
former Lieutenant-Commander in the Yugoslav Navy.

Chart annexed to above affidavit, showing the route probably
followed by the vessels in going from Sibenik to Boka Kotorska
and to Corfu Channel.

133
39-

58.

59.

CORFU CHANNEL CASE (MERITS) (ANNEX 1) 134

bis. Tracing made from sketch of Panikovac from the Yugoslav ~
Hydrographic Institute, November 2oth, 1948 (filed by Albanian
Government’s Agent), showing the position of M-minesweepers in
Panikovac Cove.

Copy of a note from the Ministry for Foreign Affairs to the British
Embassy, Athens, August 13th, 1948.

Affidavit by Commander Sworder (October 22nd, 1948) regarding
minesweeping in the Corfu Channel in October 1944, January and
February, 1945.

Extract from Admiralty Instructions on minesweeping in war time.

Chart showing sectors swept in October 1944.

Affidavit by D. G. Jacobs, First Lieutenant of BYMS 2009 of
the 153rd Minesweeping Flotilla, in October 1944 (October 22nd,
1948).

Affidavit by Commander Sworder showing the manner in which
Medri Charts were drawn up (October 22nd, 1948).

Log-books of the Volage, Mauritius and Leander.

Affidavit by Lieutenant Godsall, Officer of the Watch on board
the Saumarez on October 22nd, 1946, from 14.00 hours to 14.53
hours (October 22nd, 1948).

Report of a Board of Enquiry set up on the arrival of the Sawmarez
at Corfu (October 24th, 1946).

Chart prepared by the Members of the above-mentioned Board
of Enquiry, showing the route followed by the Saumarez.
Affidavit by Commander Paul, in command of the Volage on
October 22nd, 1946 (October 22nd, 1948).

Track-chart of the Volage prepared by Commander Paul.

Certified true copy of the letter of the Commander-in-Chief,
Mediterranean, to the Admiralty of August 15th, 1946, trans-
mitting the programme for the autumn cruise of his Fleet.

Photostat copy of Report of Proceedings of Volage, by Com-
mander Paul (October 23rd, 1946).

Photostat copy of Report of Proceedings of Saumarez, by Cap-
tain Selby (October 23rd, 1946).

Photostat copy of Report of Proceedings of Leander, by Cap-
tain Otway Ruthven (October 23rd, 1946).

Photostat copy of Report of Proceedings of Ocean, by Captain John
(October 24th, 1946).

Certified true copy of Report of Rear-Admiral Kinahan, Com-
manding First Cruiser Squadron in HMS. Mauritius, on the
explosions caused on board the Saumarez and Volage by mines
(October 23rd, 1946).

Original copy of a German chart captured by the Allies at the
German Admiralty, Berlin (Ionian Sea and Gulf of Taranto,
south-western coast of Greece).

Affidavit by Commander Whitford, Senior Officer of the 5th
Minesweeping Flotilla from March to December, 1946, explaining
the difference between mines recently laid and those that have
been long in the water (October 22nd, 1948).

134
60.
61.

62.

63.

64.

65.

CORFU CHANNEL CASE (MERITS) (ANNEX 1) 135

Photographs M 1, 2 and 3 of a German mine that had been
two years in the water, with a certificate by Colonel Golemis.
Photographs M 4, 5, 6, 7 and 8 of a German mine that had
been five years in the water, with a certificate by Commander
Littleboy.

Telegrams passing between the Commander-in-Chief, Mediter-
ranean, and the Admiralty, prior to the incident of October 22nd,
1946, embodying the instructions of the Admiralty regarding
the passage of H.M. ships through the Corfu Channel.
Telegrams passing between the Commander-in-Chief, Mediter-
ranean, and the Admiralty, embodying the instructions of the
Admiralty regarding Operation Retail.

Affidavit by Professor J. E. Harris, Professor of Zoology in
the University of Bristol, concerning the state of the mines
swept in the Corfu Channel on November 13th, 1946 (October 27th,
1948).

Afidavit by Mr. N. I. Hendey, of the Admiralty Central
Metallurgical Laboratory, Emsworth, giving the reasons for the
ae of fouling on mines in the Black Sea (October 25th,
1948).

Afidavit by Commander Moloney, certifying that no dumps of
German mines had been left in Greece (October 29th, 1948).

(b) At the hearing :

Photograph of Panikovac Cove.

Copies of two telegrams from the British Admiralty dated
November gth, 1948, relating to the Mijet and Meljine.

Copy of two telegrams from the Air Ministry, United Kingdom,
dated November 8th, 1948, and concerning weather conditions
and the angle of the sun at Sibenik on October 16th, 17th
and 18th, 1946.

Jane’s Fighting Ships 1946-1947.

Photographs of mines found during the sweep on November 13th,
1946. (These photographs had been submitted to the Security
Council in 1947 and were marked VI (0) and VI (c).)

Treaty of-Friendship and Mutual Assistance between Yugoslavia
and Albania (July 9th, 1946.—The date did not appear on the
copy filed).

Economic lagreement between Yugoslavia and Albania (Novem-
ber 27th, 1946.—The date did not appear on the copy filed).
Marinkalender 1947. ;

School and College Atlas (Londen: G. W. Bacon & Co.).
Leopold’s Wereldatias (The Hague: H. P. Leopold).

Serial Map Service Atlas (London. 1947).

The Citizen's Atlas of the World (Edinburgh & London, 1944).

Rough copy of log of the Mauritius.
Document showing the differences between the entries in the
log-book (fair copy) and the rough log of the Mauritius.

Three fragments of the mine which struck Volage.
Extract from Report dated May 29th, 1946, from Rear-Admiral
Kinahan, addressed to the Commander-in-Chief of the Mediter-

135
91.

94-

96.

CORFU CHANNEL CASE (MERITS) (ANNEX I) 136

ranean, reporting the proceedings of the squadron under his
command for the period April 29th to May 25th, 1946 (paragraph
23, relating to the passage of the squadron through the Corfu
Channel on May 15th, 1946).

Warships of the World, Victory Edition, U.S.A.

Two sketches made by Commander Kovacic at the hearing on
November 24th, 1948, morning, showing one of the Yugoslav
ships with the rails and minelaying mechanism.

Photograph of Panikovac Cove on which Commander Kovacic
drew an arrow showing the entrance to the tunnel used as a mine
store (hearing on November 24th, 1948, morning).

Two plans of the region of Sibenik on which Commander Kovacic
had marked : (a) the course followed ip the laurich and the place
from which he could recognize the mines ; (8) the jetty from which
the photograph of Panikovac Cove was probably taken (hearing
on November 24th, 1948, morning).

Report of the 153rd Minesweeping Flotilla (October 8th, 1944)
on the sweeping of the Korcula and Scedro Channels, with a
tracing showing the minesweeping operations.

File relating to mines laid by the Germans (German documents).

German files relating to mine stocks.

Original of the Report of Proceedings of the Leander, made by
Captain Otway Ruthven (October 23rd, 1946) (a photocopy had
already been filed), with signature certified by Captain Selby.

Tracing showing course followed by the Leander on October 22nd,
1946, dated October 23rd, 1946, and attached to the Report
of Captain Otway Ruthven (this tracing replaces the track-
chart made on December 26th, 1946, and filed as Annex 7 to
the United Kingdom Memorial).

Typewritten copy of the Report of the Volage made on Octo-
ber 23rd, 1946, by Commander Paul (a photocopy had already
been filed), with certificate by Commander Paul.

Original of Report sent by Rear-Admiral Kinahan on May 29th,

1946, to Commander-in-Chief, Mediterranean, on proceedings of
his Squadron from April 29th to May 25th, 1946, with signature
certified by Commander Whitford.

Sketch made by Lieutenant-Commander Kovacic at the hearing
on the morning of November 26th, 1948, showing the position
of Mljet and Meljine as he saw them on the evening of
October 17th or 18th, 1946, about 18.30 hours.

Plan of environs of Sibenik, on which Commander Kovacic
marked the site of the house from which he saw the Mijet and
the Meljine on October 17th or 18th, 1946, about 18.30 hours
(hearing on morning of November 26th, 1948).

Sketch made by Lientenant-Commander Kovacic at the hearing
in the afternoon of November 25th, 1948, showing the position
of Mijet and Meljine in relation to the mouth of the tunnel
at Panikovac Cove, on October 17th or 18th, about 16.30 hours.

136
97.

98.

99.

roo.

1or.
102.
103.

104.
105.

106.

107.

108.

109.

IX.

III.

If2.

CORFU CHANNEL CASE (MERITS) (ANNEX I) 137

Two sketches made by Lieutenant-Commander Kovacic at the
hearing in the afternoon of November 26th, 1948, showing the
manoeuvre made by the Mijet and Meljine to facilitate the
loading of the mines, and the position of the two vessels during
the loading.

Sketch showing a minesweeper with its cable cutting the mooring
of a mine, and a mine already swept (sketch made by Com-
mander Sworder and shown to the Court at the hearing in the
morning of November 22nd, 1948).

Diagram showing sweeps of moored mines, 100% safe (made by
Commander Sworder and shown to the Court at the hearing on
the morning of November 22nd, 1948).

Photograph showing Mauritius and Saumarez after the explosion
{this photograph was ‘submitted to the Security Council in
1947, and was numbered II (a), A. 4).

Two extracts from Yugoslav illustrated papers, showing two
photographs of a minelaver with its derrick.

Map of Sibenik, from U.S. Army (scale 1/50,000).
Admiralty Chart No. 1581: Approach to Sibenik harbour.

Air photograph (No. 4025) of Sibenik and Panikovac Cove.
Page of an illustrated paper, showing the view over the sea from
a house situated near Keric’s house.

Tracing of Panikovac Cove, made by Yugoslav Hydrographic
Institute, November zoth, 1940 (original filed by Albania).
Telegram received from Rome by United Kingdom Delegation,
concerning weather reports published at Sibenik on October 17th
and 18th, 1946 (November 24th, 1948).

Reply by the United Kingdom experts to questions put fo the
Mixed Committee of Experts by Judge Eéer on November 30th,
1948: (1) Was the light sufficient at 17.35 hours to enable
Lieutenant-Commander Kovacic to see the vessels moored in
Panikovac Cove ? (2) If the light was sufficient, would the view
have been interrupted by the lie of the land ?

Letter from Commander Sworder to Rear-Admiral Moullec, dated
December 8th, 1948, forwarding a revision of the common reply
to question 5 of the Questionnaire by the agents submitted on
November 26th, 1948, to the experts of the two Parties.
Affidavit by M. Zivan Pavlov (December roth, 1948), certifying
that between October 23rd and 26th, 1946, in the Gulf of Kotor,
he saw a Yugoslav minelayer of the Meljine class, moving towards
the fuel refilling points at Boka Kotorska (original in Serb-Croat,
with English translation).

Membership card of the Yugoslav Seamen’s and Port-workers’
Union, bearing name of Zivan Pavlov (in Serbo-Croat language,
with English translation of pertinent passages).

Instructions for rendering Safe Underwater Weapons—German
Buoyant Mines—1943.

137
113.
II4.

II5.

116.

20,
21.

CORFU CHANNEL CASE (MERITS) (ANNEX I) 138

Air photograph of the environs of Saranda, showing certain
paths and roads (1943).
Map of Saranda District (1/50,000 Albania sheet 26-IV Saranda).

Amendments submitted by the United Kingdom naval experts
to the replies they had given to questions by Judge Ecer.

Six copies of photographs of H.M.S. Mauritius (photographs
Nos. Ar, A 2, À 3 and A 4 are additional copies of photographs
appearing in Supplement 6 to Minutes of the Security Council,
and are bad reproductions).

JI.—ANNEXES DEPOSITED BY THE ALBANIAN GOVERNMENT.

A.— During the written proceedings :

Letter from the Greek Representative to the Secretary-General
of the United Nations (March roth, 1947).

Declaration by Captain Avdi Mati (October 4th, 1947).
Letter from the Head of the United Kingdom Military Mission
in Albania to the Albanian Army General Staff (January 25th,
1946).

Minutes of the Meeting of the Mediterranean Zone Mine
Clearance Board, held on July 2nd, 1946.

Report on the incident of May 15th, 1946.

Letter from the Albanian Representative to the Secretary-
General of the United Nations, April 12th, 1947.

Report on the incident of October 22nd, 1946.

Reuter’s communiqué of October 26th, 1946.

Article 3 of the Albanian-Yugoslav Maritime Arrangement of
September roth, 1946.

Report on the occurrences on November 12th and 13th, 1946.
Report by General Hodgson (July 29th, 1945) on Greek provo-
cation.

Chart showing passage of British war squadron on October 22nd,
1946.

Map of Albanian coast ; Saranda and environs.

Report of the Commander of the Yugoslav Navy on German
minefields.

List of cases of vessels that have struck mines, published by
Lloyds.

“Ageressive acts of the Greek monarcho-fascist Government
against Albania.”’

“War provocation by the Greek monarcho-fascist Government
against Albania.”

Full text of the Albanian-Yugoslav Maritime Arrangement of
September roth, 1946.

Message from General Maitland Wilson, Allied Commander-in-
Chief, Mediterranean, to Colonel-General Enver Hoxha (Novem-
ber 12th, 1944).

Message from Mr. Cordell Hull (November 28th, 1943).

Message from Mr. Edward Stettinius (May 22nd, 1945).

138
22.
23.
24.

25.

26.

27.
28.

20.

30.
31.

32.

33.
34-
35-
36.

37-

38.

39-

40.

CORFU CHANNEL CASE (MERITS) (ANNEX I) 139

Declaration by Mr. Winston Churchill (November 4th, 1943).
Declaration by Mr. Cordell Hull (undated).

Letter from General Hodgson congratulating General Enver
Hoxha on the general elections (December 4th, 1945).
Photocopies of parts of Medri Charts, M.6502 : No. 3, Decem-
ber 17th, 1945 ; No. 8, May 6th, 1946 ; No. 12, August 26th, 1946,
showing the route through the North Corfu Channel on those
dates. The map of December 17th, 1945, gives to the route the
number 18/54.

Telegram from harbour-master of Saranda, October 22nd, 1946.

Letter from the Albanian Army General Staff to the Foreign
Ministry, Tirana, August 30th, 1948. ‘

Summary of an article in the “Red Star’’, appearing in the
Bashkimi newspaper, May 18th, 1947.

Letters from two Greek sailors to the United Nations Commission
of Enquiry in Greece (February 15th, 1947).

Report on the possibility of secret minelaying.

Tracing of track-chart of Mauritius, taken from British Chart
Annex 7, and position of mines according to British Chart, Annex 9.

B.— After the closure of the written proceedings :

(a) Before the hearing :

Note from the Yugoslav Legation at The Hague to the Agent
for the Albanian Government, dated November 8th, 1948, and
forwarding a communiqué of the Yugoslav Government concern-
ing Lieutenant-Commander Kovacic’s evidence.

Tracing of swept channel and normal route for shipping through
the middle of the North Corfu Channel. -

Tracing of swept channel and of the North Corfu Channel Zone
not deeper than 25 fathoms.

Tracing of respective positions of German channel and swept
channel.

Tracing of position of the minefield and track of Mauritius,
Leander, Superb and Orion.

Minutes of the Security Council, First Year, Second Series,
Supplement No. 4.

(b) At the hearing :

Keport by M. Jacques Chapelon, Professor of Analysis at the
Ecole polytechnique, Paris, concerning the passage of Mauritius
through a minefield.

Extract from Order No. 892 of the Yugoslav Ministry of National
Defence, dated November 17th, 1945, concerning minesweepers
M x, M 2 and M 3 (in Serbo-Croat, with French translation
certified correct by Yugoslav Legation at The Hague).

Sworn statement, dated November 17th, 1948, relating to repair
of ships of the M class and type in Sibenik dockyard, between
September 27th and November gth, 1946 (in Serbo-Croat, with

139
AI.

42.
43.

44.

wa
an

CORFU CHANNEL CASE (MERITS) (ANNEX I) 140

French translation certified correct by Yugoslav Legation at
The Hague).

Photocopy of a page of the Repairs Register of Sibenik dock-
yard (copy, with French translation of the entries concerning
the M 1, M 2 and M 3 vessels, certified correct by Yugoslav
Legation at The Hague).

Calculation made by Captain Ormanov of height of sun at
Sibenik on October 18th, 1946, at 15.15 hours.

Sworn statement concerning the officer Drago Blazevic, dated
November 17th, 1948 (in Serbo-Croat, with French translation
certified correct by Yugoslav Legation at The Hague).

Certificate concerning movements of ships of the M-class and
type in October 1946, dated November 17th, 1948 (in Serbo-Croat,
with French translation certified correct by Yugoslav Legation
at The Hague).

British Admiralty Chart No. 1581: Approach to Sibenik harbour.
Sketch of Panikovac by Yugoslav Hydrographic Institute, dated
November 20th, 1948.

Cadastral plan of town of Sibenik.

Photographs Nos. I, II and HI of Panikovac, taken from Cipad
quay, or near hy.

Photographs Nos. IV and V, looking towards Panikovac from
the terrace on which Lieutenant-Commander Kovacic was.
Italian map of Sibenik (No. 558).

Report of the Yugoslav ‘‘Commission’’ concerning the non-
availability of the M 1, M 2 and M 3 (three original documents
dated November 11th, 1946, with French translations certified
correct by Yugoslav Legation at The Hague).

Work dockets of Sibenik dockyard for Orders Nos. 920, 921
and 922, relating to ships M 1, M 2 and M 3 (original documents
in Serbo-Croat, with French translations certified correct by
Yugoslav Legation at The Hague).

Work docket concerning ship M 1, signed by Lieutenant-Com-
mander Kovacic (original in Serbo-Croat, with French translation
certified correct by the Yugoslav Legation at The Hague).

“Work Orders’’ Nos. 920, 921 and 922, addressed to the Direc-
torate of Sibenik Dockyard, dated September 26th, 1946, and
concerning repairs to be done to the boilers of the ships M 1, M 2
and M 3 (three original documents in Serbo-Croat, with French
translations certified correct by Yugoslav Legation at The Hague).

Affidavit by the Presidency of the Government of the People’s
Federal Republic of Yugoslavia, on the subject of legal time in
Yugoslavia (in Serbo-Croat, dated November 27th, 1948, with
French translation certified correct by Yugoslav Legation at
The Hague).

Reply by the experts of the Albanian Delegation (December 4th
1948) to questions put by Judge Eéer to the Mixed Committee of
Experts on November 30th, 1948: (1) Was there sufficient light

140
57:
58.

39:

60.

OI.
62.

63.
64.

65.
66.

CORFU CHANNEL CASE (MERITS) (ANNEX I) 141

at 17.35 hours to enable Lieutenant-Commander Kovacic to see
the vessels moored in Panikovac.Cove ? (2) If the light was
sufficient, would the lie of the land have obstructed the view ?

Nautical instructions for the East Mediterranean (Imprimerie
nationale, 1945).

Sketch showing part of a vessel of the M-class that might have
been seen from the coast at night from an altitude of 15 feet,
the vessel being: (1) 550 metres from the shore; (2) 14 miles
from the shore (sketch made by Captain Ormanov and shown
to the Court at the hearing on the afternoon of December 8th, 1948).
Register of the naval dockyard at Sibenik.

Map of “Europe and North Africa”, sheet 4, published by the
French National Geographical Institute in 1941—showing
shipping routes.

Four photographs of the coast near Saranda.

Sketch showing roughly the hills around Panikovac Cove towards
Sibenik (sketch made by Rear-Admiral Moullec).

Observations by Rear-Admiral Moullec on the Reports of Com-
mander Sworder as to the position of the ships in Panikovac Bay.

Original of Report of Commander of First Infantry Regiment,
dated May 15th, 1946.

Original of letter of May 16th, 1946, addressed to Tirana.
Original of Captain Ali Shtino’s Report, dated October 23rd,
1946 (concerning events on October 22nd, 1946).

III.—ANNEXES DEPOSITED JOINTLY BY THE PARTIES.
A.—During the written proceedings :

Special Agreement between Albania and the United Kingdom,
dated March 25th, 1948.

B.— During the hearing :

Questionnaire prepared by M. Pierre Cot and Sir Eric Beckett,
and submitted to the experts of the two Parties on November 26th,
1948 : height of the sun at Sibenik on October 17th and 18th, 1946.
Replies established jointly by the Parties to above Questionnaire
(November 27th, 1948).

Two diagrams showing the moment when a shadow would have
fallen on the jetty where the mines were being loaded.

Sketch of the environs of Sibenik showing nearest points from
which the jetty would have been visible during the journey of
the motor-boat that Lieutenant-Commander Kovacic was in.
(Three possible routes are given in the Questionnaire.)

foint Note of United Kingdom and Albanian experts on the
questions put by Judge Eéer to the Mixed Committee of Experts
on November 30th, 1948: (1} Was there sufficient light at 17.35
hours to enable Lieutenant-Commander Kovacic to see the vessels
moored in Panikovac Cove ? (2) If the light was sufficient, would
the lie of the land have obstructed the view ?

I41
142
ANNEX 2.

EXPERTS’ REPORT OF JANUARY 8th, 1949.

The Committee of Naval Experts appointed by the International
Court of Justice on December 17th, 1948, have the honour to submit
to the Court the following unanimous answers to the questions put
to them :

Question (1). You are requested to examine the situation in the North
Corfu Strait immediately before October 22nd, 1946,
from the point of view of

(a) the position of the swept channel.

(1) (a) ANSWER:

The German track shown in Annex 2 to the United Kingdom
Memorial could not be the centre line of a one-mile swept channel
because the western boundary would in this case intersect Mine-
field G 146 c.

When the Royal Navy planned to sweep a channel through the
North Corfu Strait in 1944, route 18/32 and 18/34 was established,
which was, according to us, the only feasible way to make a passage
through Corfu Channel without doing unnecessary sweeping of Mine-
field QBY 539. We consider therefore route 18/32 and 18/34 the quickest
and safest way to open up a route through the North Corfu Channel.

(b) the effectiveness of the mineclearance previously
carried out.

(r) (0) ANSWER:

In order to decide whether the sweeping operations which were
carried out in October 1944 and January 1945 were effective, it is
necessary to study the minesweeping reports. The latter, however,
could not be produced. But bearing in mind:

ist. That the Royal Navy had a great experience in mineclearing ;

2nd. That the sweeping of a moored minefield is far easier than
sweeping a ground minefield ;

3rd. That the sweeping of a moored minefield, if carried out in the
proper way, can be considered 100% safe ;

Note.—Speaking strictly, a channel can only be declared safe
at the time when it is cleared. One cannot guarantee that
the channel in the future will remain so. Some evil person
may lay mines—as in fact has been done in this case—and
there is also the very remote possibility of a mine which went
to the bottom when laid, rising to ‘‘correct’’ depth later on.

142
CORFU CHANNEL CASE (MERITS) (ANNEX 2) I43

But if such eventualities were to be taken into account, it
would mean that no waters could be declared safe, and mined
areas could never be used any more ;

4th. That this channel was swept for troopships and supplies to
pass through for the Italian front,

we assume that the clearing was carried out with the greatest possible
care.

and (c) the risk of encountering floating mines in this channel
owing to the proximity of the old minefields, and to
study the German documents in order to obtain infor-
mation from them concerning the types of mines laid
in those minefields.

(1) (c) ANSWER:

The presence of moored Italian minefields off Corfu explains the
possibility of floating mines in this area. We cannot see, however,
that the possible presence of floating mines could be connected with
the mining of H.M.S. Sawmarez and HMS. Volage, as the nature of
the damage sustained by the above ships excludes the faintest possi-
bility of its cause being a floating mine.

It is often thought that: floating mines are a serious danger to shipping.
This is entirely wrong.

To our knowledge, it has not been definitely proved that more than
one single ship !, steaming on a straight course (as was the case with
Saumarez and Volage), has been damaged by a floating mine, although
thousands have been afloat during the two great wars.

Admittedly, there are ten more cases of ships having been struck by
alleged floating mines; but these cases have not been proved.

Apart from other obvious reasons, such as the very minute space of
sea occupied by a mine, the ease with which it is seen in daylight and
its normally harmless condition, there is the fact that the bow wave
brushes the mine clear of the ship.

Extensive practical tests have proved that it is impossible to ram a
floating mine, however hard one tries.

Whatever the possibility may be of two mines from the old German
minefield floating about, it is, as stated above, of no interest in this
case, as the damage done to the two ships could not possibly be caused
by floating mines.

A close study of the German documents shows:

1. That until October 23rd, 1944, only Italian mines were laid in the
North Corfu Channel area ;

1 The Beity Hindley, October 1947.
143
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 144

2. That GY types of mines were available at Trieste on April 25th,
1945 ;
3. No manufacturer’s numbers are shown in these documents.

Note.—Each mine has a number stamped on the bottom plate. The
Germans had a very elaborate system of tabulating all particulars of the
mines on so-called Kennkarten. If those cards could be traced for the
Adriatic Zone, one could compare the numbers on the bottom plates
of the swept mines with these Kennkarten in order to find out the place
of origin of the mines that were laid in North Corfu Channel.

Question (2). You are requested to examine the information and docu-
ments available concerning the navigation of the Mauritius,
the Saumarez and the Volage, in order to ascertain what
conclusions, if any, may be drawn concerning the identity
of the type of mines which struck the two last-named
vessels with the type of mines discovered on November 13th,
1946, and to state how far, in your opinion, these con-
clusions can be regarded as valid.

(2) ANSWER:

Although the log-books of Mauritius, Leander and Volage show
some inaccuracies in speed and course, we consider it beyond any
doubt that Saumarez and Volage were mined in approximately the
positions indicated in Annex g to the United Kingdom Memorial.

Even if both ships were mined nearer the northern edge of the
channel, they would still have been victims of the two lines of mines
shown in Annex 0.

Our conclusion, therefore, is definite: that both ships were struck
by the type of mine which was swept on November 13th, 1946.

Question (3). You are requested to examine the information and docu-
ments avatlable relating to the damage suffered by the
Saumarez and the Volage, and to the fragments of a
mine found in the Volage, with a view to ascertaining
what conclusions, if any, may be drawn regarding the
type of mines which struck these vessels, and how far
these conclusions can, in your opinion, be regarded as valid.

(3) ANSWER:

As far as it is possible to estimate the damage sustained by Saumarez
and Volage, which were ships of modern construction, this damage
must have been caused by the explosion of a moored contact mine
of approximately 600 Ib. charge. The reasons for this are:

144
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 145

ist. A ground mine would not cause this type of damage, and
certainly not at this depth of water ;

and. A floating mine can be excluded altogether, as previously
explained ;
3rd. The only remaining possibility is a moored contact mine.

Of the fragments found in Volage, the two small, slightly curved
pieces are obviously not parts of a mine shell ; for they are of cast iron.
The third piece, which is part of a horn adapter, fits closely to the horns
and elements of a GY mine or of a GR mine, the adapters of these two
types of mine being identical.

Question (4). You are requested to examine the questions whether it ts
possible to draw (a) from the position of the mines swept on
November 13th, 1946; (b) from the fact that a complete
mineclearance of the Albanian waters in this area had not
yet been carried out at that time ; and (c) from the passage of
the Mauritius on the 22nd October, 1946, without striking
any mine, any conclusions, and, if so, what conclusions,
regarding the existence of a methodically laid minefield and
the object for which, in the light of the disposition of the
mines, they appear to have been laid.

(4) ANSWER:

The position of the mines swept on the 13th November, 1946, strongly
indicates that the mines were methodically laid in two rows.

Any previous minesweeping in the Medri Route Channel would
necessarily have detected such mines, if they had been laid at that time.

The minefield was skilfully placed, as if its combined object was:
(x) offensive : to stop ships drawing some Io feet or more from passing
through the channel ; (2) defensive : to stop ships of the same draught
from entering Saranda Bay.

That Mauritius passed unmolested through the minefield only shows
she had good luck. There is nothing strange in a ship getting through
a minefield with a density of mines as indicated by the sweep.

Question (5). From the state of the mines swept on November 13th, 1946,
can you draw any conclusions, and, tf so, what conclusions,
as to the date on which they were moored, and, in particular,
on the question whether they were moored before or aftes
the 22nd October, 1946 ?

(5) ANSWER:

The condition of the mines swept during the sweeping operation on
the 13th November, 1946, as shown in Supplement No. 6 of the Security
Council Official Records, leads to the conclusion that the mines should
be considered as recently laid.

145
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 146

We are not in a position to give even an approximate dafe for the
minelaying. The amount of barnacles, growth, rust, etc., is dependent
on many factors which vary considerably with prevailing conditions.
Only actual tests at the same time of the year and in the same waters
could give sufficient information to afford a rough estimate of the age
of the minefield.

With nothing more than general information, all we are prepared
to state with certainty is that the mines cannot possibly belong to a
minefield laid during the war.

The question whether the mines were laid before or after the
2and October, 1946, cannot possibly be answered. The state of the
mines would certainly not alter noticeably from the 21st to the 23rd of
October.

Question (6). Having regard to the replies given, by agreement between
the Parties, to the questions concerning the position of the
sun at Sibenik on October 17th and 18th, 1946, and on the
basis of the documents in the case, does the examination
of the factual circumstances concerning (a) the date, (b)
the time of day, (c) the lie of the land, (d) the conditions
of visibility, (e) the position of the objects (ships, mines,
horns, rails), (f) their form, colour and dimensions, lead
you to the conclusion that, in the circumstances in which
the witness Kovacic was situated, 1t was possible for him
to see the loading and the presence of GY mines on board
two ships of the ““M’’-class in Panikovac Cove and the
rails on the ships ?

(6) ANSWER:
The following could have been seen:

I. At 16.15 hours:
(a) The two ships of the “M’’-class, if moored at Panikovac Cove ;

(6) the mine-bodies and sinkers on board these ships ;
(c) the loading of the mines. |
These observations could easily have been made, which-
ever of the three courses indicated on map N.1.D. 14/32/48,
Annex C in File E.I/1/72, was followed by the launch.
Provided that the ships were moored on the northern side
of the Cove, as stated by the witness Kovacic, also:

(d) that the mines were newly painted (the gloss).

If the launch had followed course (i), it would have passed
within about 450 metres of the Cove, and then

{e) horns and rails could have been seen, although :aintly.

If either of courses (ii) or (iii) was followed, we think it
must have been impossible to see horns or rails.

146
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 147

II. At 17.35 hours:
Given no obstacles in the line of sight:

(f) It would perhaps be possible from Keric’s house to see the

silhouettes of the ships loaded with mines.

The above conclusions (a) to (f) are based upon tests made at
“Naval Base A’’ (see Annex 1!} which were carried out at a time cor-
responding to 17.28 hours in Sibenik, on October 18th, 1946, and
under similar circumstances. _

Possible obstructions to the line of sight:

Three different opinions have been given by the Parties as to the

possible position of the ships at 17.35 hours.

1. Ships moored along the south-western pier. In this case the
configuration of the land would prevent the ships from being
seen.

2. Ships moored in the most westerly part of the north-eastern
pier, where they also would have been hidden.

3. Ships moored along the “‘built-up’’ extension of the north-eastern

quay.

From the documents filed with the Court—especialiy Annex 4 (V),
File E.II/1/77 — we think that the statement made by the United King-
dom expert in Appendix 2 to Annex 1, File E.II/1/89, as to the con-
figuration of the land, appears to be the more correct. In that case
the silhouettes of the ships may partly have been seen from Keric’s

house.
A more definite statement cannot be made without inspection of

the locality.

Question (7). You are requested to state your opinion as to

(a) the number of GY mines which a minelayer of the
“M’’-class could load.

(7) (a) ANSWER:

We assume that the “M’’-class ships are of about 130 tons, in which
case the dimensions given in the Swedish Marinkalender would be
approximately correct.

According to these dimensions, the number of GY mines these mine-
layers can take would be twenty, if stability allowed for this top weight.

(b) the time required by two ships of this class, each
possessing a derrick and a steam winch, and lying
approximately in the positions indicated by the witness
Kovacic, to take their complete load of mines.

(7) (0) ANSWER:
Under normal conditions, it should be possible to load one mine with
one derrick in 14 minutes’ time. This time is based upon a great number

1 Not reproduced.
147
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 148

of actual reports from our three navies, and the times are remarkably
consistent.

Under less favourable conditions, the time required should not be
more than 3 minutes per mine per derrick.

We assume that the full load of mines could have been taken on board
within an hour.

and (c) whether GY mines are normally fitted with horns when
they are loaded on ships, or whether, on the contrary,
they normally have to be fitted with the horns at the
tume when they are moored.

(7) (c) ANSWER:
Guards to the horns are not fitted to GY mines.

These mines are loaded with or without horns in place, according
to the rules laid down by the authorities concerned. In our opinion,
the safest procedure would be to unscrew the bakelite covers and screw
in the horns after the mines were on board.

This requires approximately 5 minutes per mine per unskilled person
and could be done at any time before the mines are laid.

Question (8) (i). On the assumption that the mines discovered on Novem-
ber 13th, 1946, were laid at some date within the few
preceding months, whoever may have laid them, you
are requested to examine the information available
regarding (a) the number and the nature of the mines,
(b) the means for laying them, and (c) the time required
to do so, having regard to the different states of the sea,
the conditions of the locality, and the different weather
conditions, and to ascertain whether 1t.is possible in that
way to draw any conclusions, and, tf so, what conclu-
sions, in regard to—(t) the means employed for laying the
minefield discovered on November 13th, 1946.

(8) (i) ANSWER:

There is no doubt that the 24 or more GY mines which were laid
at Saranda, were placed in their position by means of surface craft.
The laying of GY mines is not done by submarine or by aircraft.

The time necessary to lay those mines is approximately the same as
the time taken to steam the distance between the points where the
mine barrage is to be laid, plus the necessary time to approach and
leave the area of vigilance and to take fixes.

The total time that the minelayers would be in the waters between
Cape Kiephali and San Giorgio Monastery amounts to about two and
a half hours at a speed of six knots, if the ships are approaching from
the North and leaving towards the North.

148
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 149

If they approached from the South the time would be about two
hours from the neighbourhood of Barchetta Rock to the northern end
of the minefield, provided they left towards the South.

If the ships approached the area of vigilance from the North and
left towards the South, the time necessary between Cape Kiephali
and San Giorgio Monastery would be about two hours.

If the ships approached from the South and left towards the North,
the time would be about two hours.

Question (8) (ii). and to (i+) the possibility of mooring those mines
with those means without the Albanian authorities
being aware of it, having regard to the extent of the
measures of vigilance existing in the Saranda region.

(8) (ii) ANSWER:

The possibility of seeing the operation. The Corfu Channel can be
navigated with no great difficulty, when it is a question of simply
passing through. But to place a minefield accurately, as was done,
requires a reasonably good visibility so that definite cross-bearings on
the coast can be taken, as there is only one lighthouse in the vicinity.

The necessary landmarks would probably be at a greater distance
away than the distance from the fix (taken before starting the mine-
laying) to the shore: for instance, the Monastery and Limion Point
might be selected. Incidentally, one row of mines does actually point
to both of these landmarks. Another bearing might be taken on
the north-west promontory of Denta Point. Of course, objects can
be seen much more clearly when looking seawards than when looking
landwards.

The minelayer must have passed at about 500 metres off the coast
between Denta Point (an obvious place for a look-out) and the
San Giorgio Monastery.

From this part of the coast the minelaying could easily have been
observed by a look-out with ordinary binoculars.

The ships would probably have kept to the swept channel and
might therefore also have been seen from Cape Kiephali and even
more so from the San Giorgio Monastery; for if the eastern line of
mines was laid from the South, the minelayer must probably have
been within half a mile of the Monastery.

If the minelaying was done in darkness, it is doubtful whether it
could have been observed from Porto Edda.

If done in daylight, it can unhesitatingly be said that the operation
must have been noticed by the Albanian authorities.

The possibility of hearing, The most favourable conditions for
hearing a minelaying operation would be:
{a) dead quiet in the immediate vicinity of the observer ;

149
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 150

(2) wind blowing off shore (no surf) ;
(c) wind force 3 or less (scale Beaufort) ;

(4) people ashore suspecting some action to be going on, and being
on the alert ;

(e) people on board minelayers not skilful (unnecessary lights
and noises) ;

(f} where echoes strengthen the sound.

Tests which we have carried out at ‘‘Naval Base B’’ (see Annex 2 1)
under similar conditions to those stated above show that rail noise
could be heard faintly at a distance of about 1,200 metres, while a
splash could be heard faintly only at about 650 metres.

Additional noises quickly reduce the audibility.

Accordingly, under favourable conditions it would be possible to
hear the minelaying operation from Limion Point and from the coast
between Denta Point and San Giorgio Monastery, but not from Porto

dda.

Under less favourable conditions it would, however, be impossible
to hear the minelaying from any of the positions mentioned.

We are not in the possession of sufficient information as to con-
ditions when the mines were laid to give a more definite statement.

This Report was drawn up in English in one copy, at the Peace
Palace, The Hague, this eighth day of January, one thousand nine
hundred and forty-nine.

(Signed) S. ELFFERICH. J. Butt. AND. FORSHELL.

(Signed) S. T. Cross,
Secretary of the Committee.

! Not reproduced.
150
151

DECISION OF THE COURT, DATED JANUARY 17th, 1949,
REGARDING AN ENQUIRY ON THE SPOT.

The Court requests the Experts appointed by the Order of the 17th
December, 1948, to proceed to Sibenik and Saranda, and to make, on
the land and in the waters adjacent to these two places, any in-
vestigations and, so far as possible, any experiments which they may
consider useful with a view to verifying, completing and, if neces-
sary, modifying the answers given in their Report filed by them on
January 8th, 1949.

The Parties shall have the right to make suggestions to the Experts
regarding the points to which their investigations and experiments
should be directed.

The Registrar, with the authority of the President, shall make the
preparations required for the journey of the Experts and for ensuring
that they will receive all the facilities essential to the due and prompt
accomplishment of their mission.

Within one week of the filing of the complementary Report of the
Experts in the Registry, the Parties may file in the Registry their obser-
vations upon any new statements which it may contain.

I5I
152

EXPERTS’ REPORT DATED FEBRUARY 8th, 1949, ON THE
INVESTIGATIONS AND TESTS AT SIBENIK AND SARANDA.

THE NAVAL EXPERTS

appointed by Order of Court of December 17th, 1948, visited Sibenik
and Saranda in pursuance of the Court’s decision of January r7th, 1949.
They have the honour to submit to the Court a report on the observa-
tions made and tests carried out by them.

Investigations were made as to the following points:
I. At Sibenik on January 24th and 25th, 1949:

(a) Length of the quays at Panikovac Cove;

(0) existence of a “built-up quay’’;

(c) depth of water alongside the quays in Panikovac Cove;

{d) existence of a wreck or of obstructions alongside the south-
western quay ;

(e) configuration of the land at Panikovac Cove;

(f) general lay-out of the tunnels at Panikovac Cove ;

(g) what could be seen of an ‘“M’’-class minelayer moored in
Panikovac Cove, during the course of the journey by motor
boat past the Cove, following :

(I) route (i),

(2) route (ni),

as these routes are described in Annex C to the document
filed in the Registry on November 27th, 1948, and headed:
“Agreed answers to questions in connexion with state of sun
at Sibenik’’;

(h) possibility of mooring a motor launch at Kulina Point ;

(:) a general inspection of “M 2’’;

(j} the line of sight from Keric’s terrace, and what could be
seen from the terrace in broad daylight, and at the end of
civil twilight on January 24th, 1049 (17.30 hours) ;

(k) the time required for walking from Molo Krka, via Kovacic's
house, to Keric’s house ;

Jl. At Saranda on January 28th and 20th, 1949:

(a) Survey of the coast from Limion Hill to San Giorgio
Monastery ;

(0) visit to the Monastery by land;

(c) visit to Denta Point by land;

(4) possibility of observing, from the San Giorgio Monastery,
the passage of a ship by night along the line on which the
eastern row of mines was laid (as shown in Annex 9g of the
United Kingdom Memorial) ;

(e) a landing at Denta Point to check the accuracy of observations
made of this area from the sea;

152
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 153

(f) survey of the coast from Saranda to Cape Kiephali ;
(g) visit to Limion Hill;
(k) visit to Saranda lighthouse.

The attached sketch (Annex I!) shows the situation as it was found
to be at Panikovac Cove.

*
* *

DETAILS OF INVESTIGATION MENTIONED UNDER I.

I (a) The quays were measured and the dimensions found to be
approximately as given by Admiral Moullec (dimensions are shown
in Annex I!).

At the north-eastern quay, standard small-gauge rails and mine-
transport cars were observed ; the latter were evidently not of the
type used to transport German GY mines.

- I (0) No “built-up quay’’ was observed, nor were any remnants
seen such as would indicate the previous existence of such a quay.

I (c) Soundings of the depth of water alongside the quays were
taken at low tide, and are shown in Annex I}. Difference between
high and low water: approximately 60 cm.

I (4) There were no traces of any wrecks or obstructions alongside
the south-western quay.

I (e) The configuration of the land was such that, at 16.06 hours
on January 24th, 1949, a ship moored anywhere in Panikovac Cove
would be in the shade. On this day and at this time, the altitude of
the sun was 7° 6’.

Note.—16.06 hours on January 24th, was 55 minutes before
sunset ; 16.20 hours on October roth, 1946, was also
55 minutes before sunset.

I (f) The entrances to the tunnels were measured. The rails
leading to them appeared to be in working order and had probably
been used not long before. This was proved by the absence of rust,
which was apparent on the rails mentioned under I (a).

The fact that the floor of the tunnels was covered with iron sheeting
prevented rails from being observed.

The tunnel led to a widened excavation which the experts did not
insist on examining entirely. But they were able to see old ammunition
and ground mines stored in the tunnel and modern German ground
mines (oval) stored in the excavation.

Electric light was installed in the tunnels, but was not working at
the time of our visit. Observations were made with the aid of a single
electric torch and details could not be seen very distinctly.

1 Not reproduced.
153
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 154

The following conclusions can be drawn from the above observations at
Panikovac Cove:

(i) An ‘“M’’-class minelayer could have been moored along the
south-western or along the north-eastern quay. The best place
for loading would be the south-western quay, which is closest
to both tunnels. If loading were to be done simultaneously
from both tunnels, the quickest way to load two ‘‘M’’-class
minelayers would be to moor them alongside the south-western
quay, one astern of the other.

As there is no “built-up quay’’, two ships could not be moored
along the north-eastern quay, one behind the other.

(ii) The gloss of newly painted mines could not have been observed
at any time after 16.15 hours on October 19th, 1946; for at
that time the ships were in the shade.

{iii) The entrances to the tunnels were wide enough to permit their
being used to accommodate German GY mines. If both GY
mines (moored mines) and ground mines were stored in the
excavations, it would be feasible to stow the moored mines in
the widened area and the others in the tunnel itself. If this
were done and if the GY mines had to be loaded, the ground
mines would have to be cleared from the tunnel and placed
temporarily on the quay-side, in order to remove the GY mines.

Note.—The Yugoslav representative said that it was impos-
sible to carry out tests with GY mines (e.g., loading
on board ship), since no such mines were available.

I (g) Observations were made as to visibility while passing Panikovac
Cove in a launch, at various distances, as shown in Annex C to the
document filed in the Registry on November 27th, 1948, and mentioned
above.

At 16.16 hours on January 24th, 1949, the first trip was made on
route (i). The altitude of the sun at the moment was 6° 1’.

The “M 2” was moored with her stern towards the Sibenik Bay
alongside the north-easterh quay, and was completely in the shade
of the hills

When passing Panikovac Cove on route (i), the distance from the
launch to the Cove was measured and found to be 520 metres.

At 16.25 hours a second trip was made over the same route.

During both trips it was possible to observe :
(a) the “M 2” moored at any place in Panikovac Cove;

(2) people walking on the deck of the ‘M 2”.
It would be possible to see:
(c) mines being loaded on board the “M 2”.
It might be possible to see:
(d) mine bodies and sinkers on board these ships.

154
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 155

It would have been impossible to see:

(e) that the mines were newly painted ;
(f) horns or rails (ships being in the shade).

A third trip was made at 16.35 hours on January 24th, 1949, on
route (iii). |

The altitude of the sun at this moment was 3° 2’.

The “M 2” was moored in the same position and the distance
measured from the launch to the ‘M 2” was found to be 840 metres.

During this run # was found possible to observe ships moored in
Panikovac Cove.

It would be possible to observe the actual loading of mines.

No other observations could have been made while following this route.

I (4) During the preparation for the trips mentioned under I (g),
the north-east coast of Mandalina Peninsula was observed. Several
jetties were seen at which a launch could easily be moored. If the
launch called at Kulina Point, it would, however, follow route (ii) from
Kulina Point to Molo Krka.

We can see no reason why route (i) should be followed. Route (iii)
would be followed if the Jaunch did not call at Kulina Point.

The distance from route (ii) to Panikovac Cove would be 600 metres
and the possibility of observation would be the same as mentioned
for route (i).

I (¢) The “M 2” was found to be fitted out as a minesweeper.
Minesweeping gear consisted of Oropesa gear for moored mines; the
minesweeping winch was situated about one metre in front of the
aft mast.

This ship could, however, easily be converted into a minelayer, and
had for the purpose the following equipment :

(a) a derrick to load mines.
Length of derrick: 7.80 metres. Diameter of shackle: x inch;

(6) props in the deck to fix the sleepers of the mine rails.
These props were well greased, and easily removable ;

(c) length of rails on starboard and port side: each 12.70 metres ;
distance between props: 0.675 metres ;
three joints on either rail ;
no turntables.

These rails are of a sufficient length to accommodate 18-20
GY mines in all.

Although the inside width of rails needed for GY mines is
70 cm. and the distance between the props on “M 2’’ is 67.5 cm.,
it should be borne in mind that the actual width of the rails
depends entirely on the construction of the sleepers and the
attachment of the rails to the sleepers. There exist small-
gauge rails of which the width can be regulated as required ;
at Sibenik, however, the rails were not available for inspection ;

(4) small wire winches were screwed into the deck, but were easily
removable.

155
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 156

The above leads us to the conclusion that GY mines could be used
on board “AM 2’.

I (j) and (4) The experts visited Keric’s house to observe the
view of Panikovac Cove from the terrace. They went by the same
way as Kovacic said he followed from Molo Krka.

Molo Krka was reached at 16.43 on January 24th, 1949.

The walk to Kovacic’s house took 12 minutes, and that from Kovacic’s
house to Keric’s house 14 minutes.

Weather conditions on January 24th, 1949: cloudless—clear—good
visibility—slight breeze.

On October 19th, 1946, sunset was at 17.15; civil twilight was
at 17.41. .

On January 24th, 1949, sunset was 17.01; civil twilight at 17.30.

The following observations were made: at 17.30 on January 24th,
1949, “M 2’’ was not visible from Keric’s house ; “M 2”’ was in the
same position as during the afternoon (moored alongside the north-
eastern quay).

“M 2’’ was then instructed by telephone to move eastward and to
moor in a position as if a “built-up quay’’ existed.

At 17.35, when “M 2’’ was moored in her new position, it was still
impossible to observe her from Keric’s terrace. This was solely due
to the configuration of the land and not to the visibility conditions.

So long as the ship was moored in the Cove, only the smoke of the
funnel could be seen from Keric’s terrace. As a matter of fact, this
was the only proof that the ship was shifting. ‘M 2’’ was then instructed
by telephone to leave Panikovac Cove, and at 17.40 her silhouette
became clearly visible when she had left the Cove and reached a part
of Sibenik Bar that was not shaded by the hills. (See Annex II}.)

In this position it would have been possible to observe whether the
ship was loaded with mines or not.

Assuming that the ‘‘M’’-class ships were at Panikovac Cove and left
the Cove after sunset, the observations made in Sibenik lead to the following
conclusions :

A. “M’’-class ships could be used for the minelaving operation.
The tunnels could accommodate GY mines.

B. It is of no importance where and how the “M’’-class ships were
moored in Panikovac Cove, for:

{x} at 16.15 on October 19th, 1946, it was possible on any of
the routes (i), (ii) or (iii) to observe the ships and the loading
of mines ;

 

 

À Not reproduced.

156
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 157

(2) at 17.35 on the same day it was impossible for witness
Kovacic to see anything of the ships wherever they might
be moored in Panikovac Cove.

The arguments concerning :

the way the ships were moored ;

wrecks or obstructions alongside the south-western quay ;

the configuration of the land ;

jetties at Kulina Point ;

visibility at 17.35 hours while witness Kovacic was at Keric's
house ; .

existence of “built-up quay”’,

are of no material importance.

C. The only possibilitv of observing the ‘‘M’’-class ships from
Keric’s terrace would not be when thev were in the Cove, but
when they had left it. Witness Kovacic stated that it became
too dark to see the ships leave the Cove. On the contrary, it
would only be after their departure, when they had left the
portion of Sibenik Bay shaded by the hills around the Cove,
that they could have been observed.

Il, AT SARANDA ON JANUARY 28th AND 29th, 1940.

IT (a) A trip along the coast by sea, from Saranda, past Limion
Hill to San Giorgio Monastery, was made on January 28th.

The route followed is shown in Annex III}; and passed through
the positions A, B, C, D, and back to Saranda.
The following were observed :

1. battery at a position just west of Saranda ;

fort Likurski, a very conspicuous landmark ;

lighthouse south of Likurski ;

houses at Denta Point ;

a landing beach near Denta Point ;

San Giorgio Monastery, very conspicuous against the sky.

Attention is drawn to the fact that the course followed coincides
with the direction of the eastern row of mines. This course was easily
checked by heading for the Monastery and keeping Limion Hill right
astern, or vice versa.

SY WN

IT (6) After making a general survev of the coast from Saranda—
Limion Hill—San Giorgio Monastery, it was decided to examine
further the points noted. On January 28th, a trip was made from
Saranda to San Giorgio Monastery; the foot of the hill, on which
this is situated, can be reached by car in about 25 minutes. From
there, a path leads up to the Monastery. The walk to the top takes
9 minutes. Mules use this track. On reaching the actual Monastery,
the party found the door closed. The Albanian authorities tried in

1 Not reproduced.

157
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 158

vain to get those inside to open the door. Permission was then
requested and obtained to force the door and this was done. The
Monastery was occupied by six soldiers, but there was accommodation
for many more ; it had telephone communication. A stable for mules
was seen.

During a general survey around the Monastery, the following were
observed :

(a) Infantry defences just outside the building.

(6) If the look-out posts were stationed outside the Monastery,
they would be able to watch only part of the Bay of Saranda,
as a number of trees partly obstructed the line of sight. It
was therefore obvious that another place would be used to
watch the sea traffic close to the Monastery. This place was
a look-out tower inside the Monastery; it was equipped with
benches and this higher spot afforded a much clearer view over
the Corfu Strait and Bay of Saranda, and was not obstructed
by trees to the same extent.

The Albanian authorities said that the men in the Monastery slept
there during the night and only watched the sea-during the day-time.
This statement, however, does not seem quite to coincide with the
difficulties experienced in obtaining entrance at the door of the
Monastery earlier in the day.

II (c) and (e) On the way back from the Monastery, the experts
desired to test the observation off the houses that had been noticed
on Denta Point. As far as could be seen, no suitable path existed,
leading to the houses observed from the sea.

It was therefore decided to approach Denta Point from the sea
side. On January 29th, a trip was made by motor ship with a rowing-
boat in tow. A landing was made near Denta Point on a small beach
(see Annex III?). From here, two paths, which are used by mules,
lead over the slopes of Denta Point to the houses. It only took a
couple of minutes from the shore to the lowest situated house. Here
were seen :

(i) infantry defence line and machine-gun posts ;

(ii) an old house with a roof, capable of accommodating men and

mules ;

(iii) places where a fire could be lighted ;

(iv) a newspaper Bashkimi dated September 11th, 1948, was found
in the trenches. |

At this place one has a clear view over the whole of the Corfu Strait,
as well as the Bay of Saranda.

The above facts point to the conclusion that guards or look-out posts
were kept at Denta Point until September 11th, 1948.

Attention is drawn to the fact that the Experts’ Report of January 8th,
1949, called this spot an ‘‘obvious place” to keep a look-out, as it
commanded the Corfu Strait as well as Saranda Bay.

1 Not reproduced.
158
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 159

Note.—A second house which was much bigger than the
former and could be used as quarters, was situated
higher up the slope. This house was not visited by
the experts.

II (d) In the evening of January 28th, a test of visibility by night
from San Giorgio Monastery was. carried out.

Weather conditions : cloudless ; slight breeze ; no moon.

The ship mentioned above was again used. All lights were extin-
guished. One of the experts, and the Parties’ experts, went to San
Giorgio Monastery to test the degree of visibility, while the other expert
travelled on the ship along a line identical with that on which the
eastern row of mines had been laid (see Annex 9 of the United Kingdom
Memorial).

The party for the Monastery left Saranda about three quarters of
an hour before the ship sailed. On arriving at the ship in Saranda,
the other party received a telephone message from the Monastery
confirming that the first party had arrived.

On their way up the hill to the Monastery, the first party was halted
by two soldiers with rifles. This occurrence did not seem to tally
with the statement made that afternoon that the men slept during
the night.

The course of the ship along the eastern line of mines was easily
checked with the aid of:

the background of Limion Hill ;
Saranda lighthouse ;

Cape Kiephali ;

San Giorgio Monastery ;

Denta Point ;

Tignoso lighthouse.

The ship was completely blacked out.

Note.—This is the most favourable condition for the avoidance
of detection. For usually a minelayer, like all oil-
and coal-burning vessels, would emit some smoke from
its funnels; and, as a rule, some sort of light would
be used on a small ship during the actual minelaying
operation.

While the ship was following a course towards the Monastery, the
line of sight from that observation post was partly obstructed by trees
(see Annex IV 1).

The noise of the motor was already heard from the Monastery at
22.20 hours (distance 1,800 metres). The ship was sighted for a very
short while at 22.26 hours (distance 670 metres). It was not possible
on this occasion to observe the ship for long, as it disappeared behind
the trees (see Annex IV 3).

After altering course, it was sighted clearly again from the Monastery
at 22.30 hours (approximate distance 800 metres).

A northerly course was then set and, at 22.47 hours, a signal was
received on board from the Monastery, stating that the ship was out

 

 

1 Not reproduced.

159
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 160

of sight. The distance was then calculated from a cross-bearing, taken
at 22.50, from Saranda light and a promontory south of the Monastery,
and the distance at 22.47 hours was found to be approximately 1,900
metres.

Summary :

Noise of motor was heard at 3,800 metres distance ;

Ship was observed for the first time at 670 metres distance ;
Ship was again clearly seen at 800 metres distance ;

Ship was followed for a distance of I,900 metres.

Note.—This motor ship was only 80 feet long, had no bridge,
wheelhouse or funnel, and was very low on the water.

II (f) On January 29th, a general survey was made of the coast
between Saranda and Cape Kiephali. Nothing extraordinary was
observed. Here and there were look-out posts which seemed to be
deserted. Pill-boxes were also noticed.

At Cape Kiephali, a house was sighted which would be an ideal place
for a look-out, commanding the whole Medri channel.

II (g) On January 29th, a visit was paid to Limion Hill, where an
old Italian battery was situated.

IE (4) In the Experts’ Report of January 8th, 1949, it was stated
that only one light existed to guide navigation in Corfu Strait. In
fact, only one light is indicated on the Admiralty chart.

But Saranda lighthouse was found to be working on January 28th,
1949 ; it could not, however, be used for a cross-bearing if the minelaying
began from the South, owing to the configuration of the land at Denta
Point.

This lighthouse would have been of service if the mines were laid
from the North.

But as no log-book or other documentary information was available,
according to the Albanian authorities, it was not possible to state
whether the Saranda light was in working order in October 1946.

The following conclusions can be drawn :

‘A. A minelaving operation could be carried out in Corfu Channel,
starting :
(a) from the North;
(0) from the South.

B. On a clear night, on either course, there would have been
sufficient landmarks to take a fix.

C. Provided a look-out was kept at Cape Kiephali, Denta Point
and San Giorgio Monastery, and under normal weather con-
ditions for this area, and if the mines were laid from the North
towards the South:

(i) the operation might not be seen by the look-out post at
the foot of San Giorgio Monastery, because “position 22.47

160
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 161

hours’’ coincides with the most southerly mine which was
cut (see Annex IIT});

(ii) the minelayers would, however, be seen from Cape Kiephali ;
and

(iii) must have been noticed from Denta Point, as the distances
while passing it are within the limits of visibility shown in
summary under II (à).

D. If the minelaying were done from the South (which is most
feasible, as the ships would not have to cross their own mine-
fields if returning to the North), the minelayers would have
been observed from Cape Kiephali, Denta Point and San Giorgio
Monastery. It must be borne in mind that in this case the
ships would have passed the above-mentioned points twice.

The experts consider it to be indisputable that if a normal look-out
was kept at Cape Kiephali, Denta Point, and San Giorgio Monastery,
and if the look-outs were equipped with binoculars as has been stated,
under normal weather conditions for this area; the minelaying operations
shown in Annex 9 to the United Kingdom Memorial must have been
noticed by these coast-guards.

On the occasion of the experts’ visit to San Giorgio Monastery,
the Albanian authorities stated that no binoculars were now available
at that post.

GENERAL.

During the general survey of the coast from Limion Hill to San
Giorgio Monastery on January 28th and from Limion Hill to Ca
Kiephali on January 29th, the experts noticed that Barchetta Rock
was not so easy a point to distinguish as Tignoso lighthouse. But
it happens that in the Reports on Operation Retail (United Kingdom
Memorial, p. 117), the positions of all the mines swept on November 13th,
1946, are given by bearing and distance from Barchetta Rock. The
experts therefore consulted the Reports on Operation Retail in order
to check the positions in question.

They reached the conclusion that :

I. individual ships taking part in the Operation may have selected
any obvious landmark in plotting the position of a swept mine ;

2. these positions would then be plotted later on a chart of the
whole area of the sweep ;

3. Barchetta Rock, as being the closest landmark to the most
westerly lap of the sweep, was then selected as a datum dan
(reference point) for tabulating all the positions shown on
page 117 of the United Kingdom Memorial ;

1 Not reproduced.
161
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 162

4. but any other reference point could just as well have been
used, e.g., Tignoso lighthouse or San Giorgio Monastery.

This Report was drawn up in English in one copy, at the Peace
Palace, The Hague, this eighth day of February, one thousand nine
hundred and forty-nine.

(Signed) AND. FORSHELL.
(Signed) S. ELFFERICH.

162
163

QUESTIONS PUT BY THREE MEMBERS OF THE COURT
ON FEBRUARY roth, r949.

(a) By Judge Zorici¢.

I.—On page 151 of the French text (page 141 of the English text)
the Report arrives at certain conclusions. Under heading C it is
stated that, subject to certain conditions :

1. the operation might not be seen by the look-out post at the
foot of San Giorgio Monastery ;
2. the minelayers would however be seen from Cape Kiephali; and

3. they must have been noticed from Denta Point.

In paragraph D mention is also made of the minelayers which would
have been observed.

From this text it would appear that what the guards might have,
or should have, observed was the minelayers, i.e., the ships themselves,
and it seems that the word “operation’’ in sub-paragraph 1 refers to
the movements and manoeuvres of the ships.

At the end of the page * (and top of next page? in English text) it is
stated that if a normal look-out was kept at Cape Kiephali, Denta
Point, and San Giorgio Monastery, and if certain other conditions
were fulfilled: “the minelaying operations .... must have been noticed
by the coast-guards’’.

These passages mention ‘‘minelaying operations’’, and it is therefore
important to know what meaning the Experts attach to these words ;
in other words:

(1) Does the conclusion mean that the minelaying ships themselves
must have been observed by the coast-guards, or

(2) Do the words “minelaying operations’? mean that the coast-
guards must have seen not only the ships and the manoeuvres which
they carried out, but also the actual minelaying, i.e., the launching of
the mines into the sea ?

II.—Does the view which is obtainable from Cape Denta enable
one to see certain parts of the Strait, or of Saranda Bay, which would
not be visible either from Cape Kiephali, or from Saranda, or again
from the tower of the old Monastery of San Giorgio? In other words,
is it not possible to see, from these look-out posts, everything which
would be visible from Cape Denta ?

(b) By Judge Krylov.

1. Were the houses at Denta Point inhabited ? Why was the big
house not visited? Had these houses been recently built ?

 

1 See pp. 160-161.
3 ,, p. 161.
163
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 164

Please give a fuller description of the old house which was
visited (page 111 of the Report).

Were the infantry line and the machine-gun posts at Denta
Point of recent construction (page 101, English text) ?

What was the direction of the wind during the observations on
January 28th? Mention is made of a slight breeze (page 11°,
English text).

Had the house that was seen at Cape Kiephali been recently
constructed ? Had it been used as a look-out post ? (Page 13%,
English text.)

On page 14* (English text) the Experts twice make use of the
term “normal’’ with reference to weather conditions. What
is the definition of ‘‘normal’’ conditions ?

Why did the Experts think it necessary to submit observations
to the Court relating to the fixing of the positions of mines by
bearing and distance from Barchetta Rock (page 15°, English
text) ?

Why would the ships which laid the mines have had to pass
the Albanian coast twice (page 14°, English text) ?

(c) By M. EGer.

What reply can the Experts give to M. Cot’s objection to their
Report of January 8th, 1949 (Distr. 49/5), as regards the audibility
of the operation ? (Page 1111 of Distr. 435 fer.)

ee

See p. 158.

» 159.
» 160.
pp. 160 and 161.
p. 161.

164
165

EXPERTS’ REPLIES, DATED FEBRUARY 12th, 1949,
TO QUESTIONS PUT BY THREE MEMBERS OF THE COURT.

THE NAvVAL EXPERTS

who were appointed by the Court’s Order of December 17th, 1948,
and who visited Sibenik and Saranda in pursuance of the Court’s
decision of January 17th, 1949, have the honour to reply as follows
to the questions which were put to them in the Registrar’s letter of
February roth, 1940.

I. Questions put by Judge Krylov.
Ad 1.
(a) The houses at Denta Point.

The experts did not see any advantage in visiting the bigger of these
houses, or in asking if it was inhabited, or for what use it is intended.
In truth, the facts they had ascertained in regard to the existence of
the look-out post appeared to them sufficient for the purposes of their
enquiry. The only reason why they referred, incidentally, to this house
in their report was in order to confirm the fact that Denta Point is
not inaccessible.

(b) Date of construction.

By the term “old house’’ (building situated at the look-out post)
the experts meant that it was certainly built earlier than 1946. It
seemed to them unnecessary to seek for greater accuracy.

In regard to the bigger house, the experts thought it unnecessary
to estimate or to make enquiries in regard to the date of its construction,
for the reasons given above in paragraph (a). They are, however,
able to state that, as seen from the sea, it seemed to be of more recent
construction than the building situated at the look-out post.

{c) Description of the “old house”.

The dimensions of the ‘‘old house” were approximately as follows :
Length: ro m.; width: 2.50 m.; height: 2.50 m. It is used as a
stable. In front of the door, which is situated in the narrow face
of the house looking towards the South-West, there is a place used
for fires.

The experts considered it useless to spend time in examining the
“old house” in closer detail.

Ad 2.

The infantry trenches and the machine-gun posts at Denta Point
are in an excellent state, though that does not mean that they are
of recent construction. In truth, the same poor vegetation which

165
CORFU CHANNEL CASE (MERITS) (ANNEX 2) x66

one finds everywhere on this rocky coast grows also on the parapet
of the trench, made of the excavated soil.

Moreover, the experts were informed that these defence lines had
been constructed by the Italian troops.

Ad 3.

The very slight breeze was blowing from the N.-E.
Ad 4.

The experts saw no purpose in prolonging their investigations by
asking to go on shore at Cape Kiephali. The observations they had

made at Denta Point, together with the remarks given in their report
under No. II (f), seemed to them sufficient for the needs of their enquiry.

Ad 5.

According to the Mediterranean Pilot, Volume III, one can consider
the following weather conditions as being normal.

(a) Wind.

During summer, north-westerly winds are most prevalent, but in
winter those from the South-East. In settled summer weather, when
the barometer is high, and often in winter, land and sea breezes prevail.
The land wind is light and, near the Corfu Channel, it blows from
North to North-East. It begins to blow two or three hours after
sunset, and increases in force until after midnight, when it decreases,
falls calm at sunrise, freshens again as the sun gets higher, veering
some points eastward until about 9 a.m., after which it dies away and
is succeeded by the sea breeze.

(b) Clouds.
When land and sea breezes prevail, there is little cloud.

South-east wind may be accompanied by rainfall, and an overcast
sky may be expected, the average for October being 40 % covered
with clouds.

{c) Visibihity.
Visibility is usually good in the Adriatic, except when the Bora

blows and causes rainfall. Exceptionally good visibility often occurs
on the Dalmatian coast.

Note.—The Bora is a local wind which can blow very strongly
from the North-East for about 15 or 20 hours, with
heavy squalls, thunder, lightning and rain at intervals.
It generally dispels any hovering clouds or fog, and
when it blows with great force the weather is very
clear.

(d) Conclusions.

The experts when mentioning “normal’’ weather conditions under
paragraph D of their conclusions on page 15: (English text) have

1 See p. 161.
166
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 167

therefore in mind the following weather: clouds 3-4/10th—visibility
good (20 miles)—no fog or rainfall—slight easterly breeze.

Ad 6.

From the position of the mines indicated in the United Kingdom
Memorial, Barchetta Rock is not sufficiently visible to be used for
taking fixes. Why, then, it may be asked, does the Memorial calculate
the positions of the mines with reference to that rock?

The experts thought they should seek an answer to that question.
They found it, and gave it in their report, in order to fqrestall any
question about it.

Ad 7.
As stated in the Experts’ Report of January 8th, 1949, under (8) (i),

there are four operational possibilities for laying mines in the Corfu
Strait. They are:

I. Approach from the North and leaving towards the North ;
II. Approach from the North and leaving towards the South ;
III. Approach from the South and leaving towards the South ;
IV. Approach from the South and leaving towards the North.

In order to carry out the operations mentioned under I and HI
the ships would have had to pass the area of vigilance twice. If the
operations under II and IV were carried out, the ships would pass
the area of vigilance only once.

If the area of operations is approached from either North or South
and the ships carrying out the operations leave again either to the
North or South, they can adopt two methods of laying the mines:

(a) from the North;
(6) from the South.

Operation I is discussed as regards method (a) and as regards method (6)
in the Experts’ Report of February 8th, 1949, A to D of Section IT.
If operation III was carried out by method (a) or by method (6) the
conclusions contained in the Experts’ Report of February 8th would
have been as follows :

Conclusions A and B.—No change.

Conclusion C.—Provided that a look-out was kept at Cape Kiephali,
Denta Point and San Giorgio Monastery, and under normal weather
conditions for this area, and if the mines were laid from the North
towards the South

(i) the operation might not be seen by the look-out post at the
foot of San Giorgio Monastery ;

(ii) the operation would not be seen from Cape Kiephali ;

(iii) the minelayers must have been noticed from Denta Point.

Conclusion D.—If minelaying was carried out from the South towards
the North, the minelayers would have to take a fix and plot this fix
south of a point at which the actual minelaying operation would start.

167
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 168

As this fix was the reference point for.this particular minelaying opera-
tion, it had to be in line with the row of mines and consequently
much closer to the San Giorgio Monastery than the position of the
most southerly mine, as indicated in Annex 9 of the United Kingdom
Memorial.

In this case :

(i) the ships must have been observed by look-out posts from San
Giorgio Monastery and from Denta Point ;
(ii) the operation would not be observed from Cape Kiephali.

It must be borne in mind that in this case the ships would have
passed the above-mentioned points twice, with the exception of Cape
Kiephali.

A comparison of operations I and III:

Operation I. Operation III.
(a) Minelaying from the North : (a) Minelaying from the North:
I. Operation might not be seen I. Operation might not be seen
by the look-out at San Gior- by the look-out at San Gior-
gio Monastery. gio Monastery.
2. Minelayers would be seen 2. Operation would not be seen
from Cape Kiephali. from Cape Kiephali.
3. Minelayer must have been 3. Minelayer must have been
seen from Denta Point. seen from Denta Point.
(b) Minelaying from the South: (b) Minelaying from the South :
1. Minelayers would be seen by I. Minelayers must have been
the look-out at San Giorgio seen by the look-out at San
Monastery. Giorgio Monastery.
2. Minelayer must have been 2. Minelayer must. have been
seen from Denta Point. seen by the look-out from
Denta Point.
3. Minelayers would have been 3. Operation would not have
seen from Cape Kiephali. been seen from Cape Kie-
phali.

The difference between operation I and operation ITI is that when
a ship approached the area from the South, she would not be observed
by a look-out post situated at Cape Kiephali. In both cases, the
look-out posts at Denta Point must have seen the minelayers ; in
other words, the minelayers could not have escaped the notice of the
look-out posts at Denta Point, and if the minelaying were started
from the South, it must in both cases have been seen from the San
Giorgio Monastery.
168
CORFU CHANNEL CASE (MERITS) (ANNEX 2) 169
IL Questions put by Judge Zoritié.

Ad 1.

By the term ‘the operation’’ in conclusion C (i) the experts meant
the whole of the minelaying operation (i.e., both the manoeuvres of
the ships and the actual launching of the mines).

By employing the term ‘‘minelayers’’ in paragraphs C (ii) and C (iii),
the experts intended to indicate that the ships which were used for
the minelaying operation would in case C (ii), or must in case C (iii)
have drawn the attention of the look-out posts.

Ad 2.

From Cape Kiephali the view extends over the whole of the Strait,
but not over Saranda Bay. From Saranda the view extends over the
bay, but not over the whole of the Strait. From the San Giorgio
Monastery the view extends over the whole of the Strait and over the
greater part of the bay.

But Denta Point, which projects further than the other promon-
tories, commands both the whole of the Strait and the whole of the
bay. The investigation has confirmed the conclusion which was
derived from a study of the map: this spot is very suitable for a look-
out post.

Til. Question put by Judge Eter.

In their Report of January 8th, 1949, the experts concluded that,
having regard to the insufficiency of the information available as to
the conditions under which the mines were laid, it was not possible
to give a precise opinion concerning the possibility of hearing the
minelaying operations.

After their visit to Saranda, the experts added nothing further on
this subject. They confirm that they have nothing to add. The
conclusions which they have drawn in regard to the possibility of
seeing the operation appear to them to deprive the question whether
the operation could be heard of any further importance.

In these circumstances, they think it unnecessary to reply to the.
objections on this subject that have been made in regard to their
report of January 8th, 1949 ; at the same time, they do not for a moment
admit that these objections are justified.

Done in English, in one copy, at the Peace Palace, The Hague, this
twelfth day of February, one thousand nine hundred and forty-nine.

(Signed) AND. FORSHELL.
(Signed) S. ELFFERICH.

169
